


Exhibit 10.23




 
 
 
 
 















REAL ESTATE PURCHASE


AND SALE AGREEMENT


by and between


1800 WEST LOOP HOUSTON, LTD.


and


KBS CAPITAL ADVISORS LLC




Dated as of November 5, 2012


for


1800 West Loop South, Houston, Texas














 
 
 
 
 














--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


1.
AGREEMENT FOR PURCHASE AND SALE
1


2.
PURCHASE PRICE
2


3.
EARNEST MONEY
2


4.
CLOSING
3


5.
ESCROW
3


6.
TITLE COMMITMENT
3


7.
SURVEY
4


8.
REPRESENTATIONS AND WARRANTIES
5


9.
SELLER'S COVENANTS
7


10.
APPROVAL DATE
9


11.
DELIVERY OF DOCUMENTS
11


12.
FIRE OR CASUALTY
15


13.
CONDEMNATION
15


14.
ADJUSTMENTS AND PRORATIONS
16


15.
CLOSING COSTS
18


16.
POSSESSION
18


17.
DEFAULT
19


18.
NOTICES
20


19.
BROKERS
20


20.
LEASING COSTS AND MANAGMENT
20


21.
"AS IS" SALE
21


22.
ASSIGNMENT
22


23.
MISCELLANEOUS
23






i

--------------------------------------------------------------------------------




Exhibits


A    -    Legal Description of Land
B    -    List of Equipment, Fixtures and Personal Property
C    -    Rent Roll
D    -    List of Contracts
E    -    List of Licenses
F    -    Escrow Instructions
G-1    -    Special Warranty Deed
G-2    -    Bill of Sale
G-3    -    Assignment of Contracts, Licenses, Leases and Intangibles
H    -    Disclosure of Lease Matters/Pending Commissions
I    -    Telecommunications Agreements to be Assumed by Purchaser
J    -    Tenant Estoppel Certificate
K    -    Recertification of Representations and Warranties
L    -    Form of Tenant Notification Letter
M    -    List of Purchaser’s 3-14 Audit Documents and Questions


Schedule 8 – Disclosure

ii

--------------------------------------------------------------------------------




REAL ESTATE PURCHASE AND SALE AGREEMENT


Summary Statement


This Summary Statement is attached to and made a part of that certain Real
Estate Purchase and Sale Agreement by and between the Seller and Purchaser
referenced below.
1.
DATE OF AGREEMENT:    November 5, 2012

2.
SELLER:    1800 WEST LOOP HOUSTON, LTD.

3.
PURCHASER:    KBS CAPITAL ADVISORS LLC

4.
PROPERTY DESCRIPTION:

a) Address:    1800 West Loop South, Houston, Texas
b) Nature of Improvements:    high-rise office and parking garage
5.
PURCHASE PRICE:    $68,500,000

6.
EARNEST MONEY:    $3,400,000

7.
INTENTIONALLY OMITTED

8.
APPROVAL DATE:    November 20, 2012

9.
CLOSING DATE:    November 28, 2012

10.
TITLE COMPANY:    Chicago Title Insurance Company – Commercial

712 Main
Suite 2000E
Houston, TX 77002-3218
Phone: (713) 229-8484 (x3245)
Fax: (713) 238-9177
Attn: Karen Highfield
KHighfield@fnf.com
PURCHASER’S ADDRESS:    KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660

iii

--------------------------------------------------------------------------------




Phone: (949) 797-0305
Fax: (949) 417-6518
Attn: Brian Ragsdale
bragsdale@kbs-ca.com    
with a copy to:
Jim Chiboucas, Esq.
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Phone: (949) 417-6555
Fax: (949) 417-6523
jchiboucas@kbsrealty.com
and


Greenberg Traurig LLP
1750 Tysons Boulevard, Suite 1200
McLean, VA 22102
Phone: (703) 749-1327
Fax: (703) 714-8327
Attn: Scott Morehouse, Esq.
morehouses@gtlaw.com
11.
SELLER’S ADDRESS:    c/o Pearlmark Real Estate Partners, L.L.C.

200 West Madison Street, Suite 3200
Chicago, IL 60606
Phone: (312) 499-1914
Fax: (312) 499-1901
Attn: Matt Haley
mhaley@pearlmarkrealestate.com


with a copy to:


Drane Freyer & Lapins Limited
200 West Madison Street, Suite 3200
Chicago, IL 60606
Phone: (312) 827-7102
Fax: (312) 827-7111
Attn: Wendy Freyer
wfreyer@dfllaw.com


12.
BROKERS:    CBRE, Inc. (“Seller’s Broker”)


iv

--------------------------------------------------------------------------------




REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into as of the Date of Agreement set forth on the Summary Statement (the “Date
of Agreement”) by and between 1800 WEST LOOP HOUSTON, LTD. (“Seller”), and KBS
CAPITAL ADVISORS LLC, a Delaware limited liability company (“Purchaser”).
RECITALS
A.    Seller is the owner of certain real property legally described in Exhibit
A attached hereto (the “Land”) and all buildings, fixtures and other
improvements situated on the Land (collectively, the “Improvements”), said Land
and the Improvements are described on Line 4 of the preceding Summary Statement
which is attached to and incorporated into this Agreement (the “Summary
Statement”).
B.    Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Land and the Improvements, together with all of the other
property and interests of Seller described in Section 1 below, subject to the
terms and conditions contained herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
1.AGREEMENT FOR PURCHASE AND SALE.
Seller agrees to sell, and Purchaser agrees to purchase, subject to the terms
and conditions contained herein, the Land and the Improvements, together with
all of Seller’s right, title and interest in and to:
(a)    (i) all rights of way, tenements, hereditaments, easements, water and
water rights, utility capacity and appurtenances, if any, in any way belonging
or appertaining to the Land and the Improvements and (ii) all adjoining streets,
alleys, roads, parking areas, curbs, curb cuts, sidewalks, landscaping, signage,
sewers and public ways (collectively, the “Appurtenant Rights”); and
(b)    all Seller’s fixtures attached to the Improvements, furniture, appliances
and equipment located at and used in connection with the ownership, operation
and maintenance of the Land or the Improvements, including without limitation
(i) all heating, lighting, air conditioning, ventilating, plumbing, electrical
or other mechanical equipment and (ii) the personal property listed in Exhibit B
attached hereto (collectively, the “Personal Property”); and
(c)    all leases, tenancies and rental or occupancy agreements granting
possessory rights in, on or covering the Land or Improvements, together with all



--------------------------------------------------------------------------------




modifications, extensions, amendments and guarantees thereof, to the tenants
listed in Exhibit C attached hereto, together with such other leases of the
Improvements as may be made prior to Closing in accordance with the terms of
this Agreement (collectively, the “Leases”); and
(d)    to the extent assignable, all contracts, agreements, guarantees,
warranties and indemnities, if any, affecting the ownership, operation,
management and maintenance of the Land, Improvements, Appurtenant Rights,
Personal Property and Leases, including without limitation those items listed in
Exhibit D attached hereto which are not hereafter rejected by Purchaser pursuant
to Section 9(g) (collectively, the “Contracts”); and
(e)    to the extent assignable, all (i) plans, drawings, specifications,
blueprints and surveys relating in any way to the Land, Improvements,
Appurtenant Rights, Personal Property, Leases or Contracts, (ii) licenses,
franchises, occupancy and use certificates, permits, authorizations, consents,
variances, waivers, approvals and the like from any governmental or
quasi-governmental entity or instrumentality affecting the ownership, operation
or maintenance of the Land or the Improvements, and (iii) all intangible rights
and property, including, without limitation, the 1800westloop.com website, all
rights of ownership and use of any trade names (excluding Pearlmark or any
derivation thereof) used in connection with the Land or Improvements, including
without limitation the items listed in Exhibit E attached hereto (collectively,
the “Licenses”).
The Land, Improvements, Appurtenant Rights, Personal Property, Leases, Contracts
and Licenses and other property described above are collectively referred to
herein as the “Property.”
2.    PURCHASE PRICE.
The purchase price for the Property (the “Purchase Price”) shall be the amount
set forth in Line 5 of the Summary Statement. The Purchase Price, plus or minus
prorations and adjustments provided for herein, shall be paid in cash or cash
equivalent to Seller on or before 2:00 p.m. (Chicago time) on the Closing Date
(as hereinafter defined).
3.    EARNEST MONEY.
Within two (2) business days after the Date of Agreement, Purchaser shall
deposit into the Escrow (as hereinafter defined) cash or certified funds in the
amount set forth in Line 6 of the Summary Statement as an earnest money deposit
(together with any interest thereon, the “Earnest Money”). The Earnest Money
shall be invested in accordance with Purchaser’s direction and held in
accordance with this Agreement and the escrow instructions (the “Escrow”)
attached hereto as Exhibit F, and except as otherwise provided herein, all
interest earned on the Earnest Money shall remain the property of and be paid to
Purchaser. The cost of the investment of the Earnest Money shall be paid from
the interest earned thereon before the Title Company pays out such interest or
by Purchaser. Upon the closing of the transaction contemplated by this
Agreement, the Earnest Money shall be paid to Seller and Purchaser shall receive
a credit against the Purchase Price in the amount thereof. If the transaction
does not so close, the Earnest Money shall be disbursed in accordance with the
terms of this Agreement.

2

--------------------------------------------------------------------------------




4.    CLOSING.
Subject to terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
the date set forth on Line 9 of the Summary Statement (the “Closing Date”) at
the offices of the Title Company, or as the parties shall otherwise agree. On
the Closing Date, Seller shall transfer and convey title to the Property to
Purchaser free and clear of all liens and encumbrances, other than real and
personal property taxes not yet due and payable and such title exceptions as may
be permitted pursuant to Section 6 below and in accordance herewith and with the
Escrow.
5.    ESCROW.
This transaction shall be closed through the Escrow. Upon the creation of the
Escrow, anything herein to the contrary notwithstanding, the transfer and
conveyance of the Property, the payment of funds and the delivery of the Closing
Documents (as defined below) and certain other documents required to close the
transaction contemplated by this Agreement shall be made through the Escrow. The
Closing shall take place so that simultaneously on the Closing Date, the Title
Policy (as hereinafter defined) will be delivered to Purchaser and Seller shall
receive the net sale proceeds.
6.    TITLE COMMITMENT.
Seller has delivered or made electronically available to Purchaser a current
ALTA Form B title commitment (or such other comparable form as is customary in
the state where the Property is located) (the “Title Commitment”) for an owner’s
title insurance policy issued by the title company identified in Line 10 of the
Summary Statement (the “Title Company”) to be in the amount of the Purchase
Price, covering title to the Land, Improvements and Appurtenant Rights, together
with legible copies of each of the documents underlying the title exceptions
listed therein. Seller shall deliver or cause the Title Company to promptly
deliver the Title Commitment and underlying documentation to the surveyor
preparing the Survey (as defined below).
On or before the date that is three (3) days before the Approval Date (the
“Title Objection Date”), Purchaser will notify Seller in writing (the “Exception
Notice”) as to those title exceptions listed in the Title Commitment which it
will accept (the “Permitted Exceptions”). If Purchaser fails to provide Seller
the Exception Notice on or before the Title Objection Date, the title exceptions
listed in the Title Commitment shall be deemed to be Permitted Exceptions and
Purchaser shall be deemed to have waived its right to object to such exceptions.
Seller shall have the right, but not the obligation, until the sooner of (x) the
Closing Date, or (y) the date which is ten (10) days after the date Seller
receives the Exception Notice (the sooner of which is hereinafter referred to as
the “Title Clearance Date”) to have all title exceptions other than Permitted
Exceptions (collectively, the “Unpermitted Exceptions”) removed from the Title
Commitment or to have Title Company commit to insure, at Seller’s expense and in
a form acceptable to Purchaser in its sole discretion, against any and all loss
or damage that may be occasioned by any such Unpermitted Exceptions. If Seller
fails on or before the Title Clearance Date to reasonably demonstrate to
Purchaser that the Unpermitted Exceptions have been removed, or in the
alternative, that Seller has obtained a commitment for title

3

--------------------------------------------------------------------------------




indemnification or title insurance in a form acceptable to Purchaser in its sole
discretion over such Unpermitted Exceptions, then, in either such case,
Purchaser shall, as its sole remedy, have the option (the “Title Election”) to
either (i) terminate this Agreement, in which case the parties hereto shall have
no further obligations hereunder (except for obligations that are expressly
intended to survive the termination of this Agreement), and receive a return of
the Earnest Money, or (ii) proceed with Closing, in which case the Purchase
Price shall be reduced by an amount equal to the aggregate amount of all tax,
judgment, mechanics’ and other liens of a definite and ascertainable amount not
in excess of $150,000 that constitute Unpermitted Exceptions and Purchaser shall
be deemed to have waived any objection to any other Unpermitted Exceptions.
Notwithstanding the foregoing, to the extent that an Unpermitted Exception is in
the form of lien to secure a borrowing of monies by Seller, any other voluntary
lien permitted by Seller as evidenced by Seller’s execution of such lien
instrument or a mechanics’ lien for work directly contracted for by Seller in
writing, then the $150,000 limitation shall not apply to such lien. If Purchaser
fails to notify Seller of its Title Election by the earlier of the Closing Date
or five (5) days after the Title Clearance Date, Purchaser shall be deemed to
have elected to proceed with the Closing, as set forth in subclause (ii) above.
7.    SURVEY.
Seller has ordered a survey of the Land and Improvements (the “Survey”), to be
dated on or about the Date of Agreement and prepared by Prejean & Company, Inc.
The Survey shall be certified to Seller, Purchaser, Purchaser’s lender (if any),
and Title Company as having been prepared substantially in accordance with the
current minimum standard detail requirements for an Urban Land Title Survey
jointly adopted by the American Land Title Association and the American Congress
of Surveying and Mapping. Seller shall deliver or cause to be delivered a copy
of the Survey to Purchaser and to the Title Company.
On or before the date that is three (3) days before the Approval Date (the
“Survey Objection Date”), Purchaser shall notify Seller in writing as to those
encroachments, gaps, gores and other matters depicted on the Survey, which
Purchaser will not accept (the “Survey Defects”). If Purchaser fails to provide
Seller with written notice of any Survey Defects on or before the Survey
Objection Date, Purchaser shall be deemed to have waived its right to object to
matters of survey (and to any related title exceptions raised on the Title
Commitment in connection with survey matters). Seller shall have the right, but
not the obligation, until the sooner of (x) the Closing Date, or (y) the date
which is ten (10) days after the date Seller receives notice of the Survey
Defects (the soonest of which is hereinafter referred to as the “Survey
Clearance Date”) to have the Survey Defects removed from the Survey or to have
Title Company commit to insure, at Seller’s expense and in a form acceptable to
Purchaser in its sole discretion, against any and all loss or damage that may be
occasioned by any such Survey Defect. If Seller fails on or before the Survey
Clearance Date to reasonably demonstrate to Purchaser that the Survey Defects
have been removed, or in the alternative, that Seller has obtained a commitment
for title indemnification or title insurance in a form acceptable to Purchaser
in its sole discretion over such Survey Defect, then, in either case, Purchaser
shall, as its sole remedy, have the option (the “Survey Election”) to either (i)
terminate this Agreement, in which case the Earnest Money shall be returned to
Purchaser and the parties hereto shall have no further obligations hereunder
(except for obligations that are expressly intended to survive the termination
of this Agreement), or (ii) proceed with Closing, in which case Purchaser shall
be

4

--------------------------------------------------------------------------------




deemed to have waived any objection to such Survey Defects. If Purchaser fails
to notify Seller of its Survey Election by the earlier of the Closing Date or
five (5) days after the Survey Clearance Date, Purchaser shall be deemed to have
elected to proceed with the Closing as set forth in subclause (ii) above.
8.    REPRESENTATIONS AND WARRANTIES.
(a)    As used in this Section 8, references to “Seller’s actual knowledge”
shall mean the actual knowledge of Ronald I. Miles, a managing director of
Pearlmark Real Estate Partners, L.L.C. and Edward J. Easton of the Easton Group,
who are the persons with primary responsibility for the Property on behalf of
Seller, without investigation or inquiry of any other person or entity. Seller
represents and warrants to Purchaser, as of the Date of Agreement and again on
the Closing Date, as follows:
(i)    Except as shown on (x) the rent roll attached hereto as Exhibit C (as to
the representation made on the Date of Agreement), (y) the rent roll delivered
on the Closing Date pursuant to Section 11(b) below (as to the representation
made as of the Closing Date) (as applicable, the “Rent Roll”) or (z) the Title
Commitment, the Licenses or the Telecommunications Agreements (as hereinafter
defined), there are no persons in possession or occupancy of the Property, or
any part thereof, nor are there any persons who have possessory rights with
respect to the Property or any part thereof;
(ii)    Except as set forth on Schedule 8 hereto or with respect to
environmental laws and Hazardous Substances which are covered by Section
8(a)(viii) rather than this clause (ii), Seller has received no written notice
from any governmental authority and Seller has no actual knowledge of any
violation of applicable laws, ordinances or regulations related to the Property
or the occupancy thereof which have not been heretofore corrected;
(iii)    Neither the execution or delivery of this Agreement, the consummation
of the transaction contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions hereof conflict with or result in a material
breach of any of the terms, conditions or provisions of any material agreement
or instrument to which Seller is a party or by which Seller is bound;
(iv)    To Seller’s actual knowledge and except as set forth on Exhibits D or H
(x) there are no leasing commissions now or hereafter due with respect to the
Leases for any current terms or exercised renewals, extensions or expansions,
and (y) Seller has entered into no leasing brokerage or leasing commission
agreements with respect to the Property, where a commission or fee has been
earned but not fully paid;
(v)    There are no contracts or agreements materially affecting the operation
of the Land or the Improvements (including without limitation management,
maintenance, service, supply, purchase, sale, consulting, advertising,
promotion, public relations and construction contracts, agreements,

5

--------------------------------------------------------------------------------




commitments, guarantees and warranties but excluding specifically any loan
documentation being satisfied at Closing and any agreements or instruments set
forth in the Title Commitment) which, subject to Purchaser’s rights pursuant to
Section 9(g), will survive Closing and be binding upon Purchaser except as
disclosed in Exhibits D, H and I attached hereto; except as may be disclosed in
any estoppel letter delivered by Seller to Purchaser in accordance with this
Agreement, Seller has received no written notice from any party of any breach,
default or failure to perform under any Contracts, Leases, or Telecommunication
Agreements that has not heretofore been cured; and Seller has delivered no
notice to any other party to any such Contracts, Leases, or Telecommunication
Agreements alleging any breach thereunder which has not heretofore been cured;
(vi)    Except as set forth on Schedule 8, there are no claims, causes of
action, lawsuits or legal proceedings pending or, to Seller’s actual knowledge,
threatened, against Seller regarding the ownership, use or possession of the
Property, including without limitation condemnation or similar proceedings;
(vii)    Seller is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, and is qualified to do
business under the laws of the jurisdiction where the Land is located. Seller
has all necessary power and authority to enter into this Agreement and to
consummate all of the transactions contemplated herein. The individuals
executing this Agreement on behalf of Seller (or on behalf of any managers,
members or partners of Seller) are duly authorized to execute, deliver and
perform this Agreement on behalf of Seller (or on behalf of any managers,
members or partners of Seller) and to bind Seller. This Agreement and all
documents to be executed by Seller and delivered to Purchaser hereunder (A) are
and will be the legal, valid and binding obligations of Seller, enforceable in
accordance with their terms, (B) do not or will not contravene any provision of
Seller’s organizational documents or any existing laws and regulations
applicable to Seller or the Property and (C) will not conflict with or result in
a violation of any agreement, instrument, order, writ, judgment or decree to
which Seller is a party or is subject or which governs the Property;
(viii)    To Seller’s actual knowledge, except as may be set forth in any
environmental audits, investigations or reports provided by Seller hereunder or
obtained by or on behalf of Purchaser or Purchaser’s lender, (A) Seller has not
conducted or authorized the generation, transportation, storage, treatment or
disposal at or from the Property of any Hazardous Substances (as defined in
Section 21) in violation of any applicable environmental laws, and (B) Seller
has not received any written notice of, any generation, transportation, storage,
treatment or disposal at or from the Property of any Hazardous Substances in
violation of any applicable environmental laws which has not heretofore been
corrected; and
(ix)    Seller has no employees.

6

--------------------------------------------------------------------------------




(b)    Purchaser represents and warrants to Seller, now and again on the Closing
Date, that: (i) Purchaser has all necessary power and authority to enter into
this Agreement and to consummate all the transactions contemplated herein,
(ii) the individual(s) executing this Agreement on behalf of Purchaser are duly
authorized to execute, deliver and perform this Agreement on behalf of Purchaser
and to bind Purchaser and (iii) this Agreement and all documents to be executed
by Purchaser and delivered to Seller or the Title Company hereunder (A) are and
will be the legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms, (B) do not or will not contravene any provision of
Purchaser’s organizational documents or any existing laws and regulations
applicable to Purchaser, and (C) will not conflict with or result in a violation
of any agreement, instrument, order, writ, judgment or decree to which Purchaser
is a party or is subject.
(c)    All of the representations and warranties of Seller and Purchaser
contained in this Agreement or in any of the Closing Documents are material,
none shall merge into the deed herein provided for and all shall survive the
Closing Date or termination of this Agreement for a period of six (6) months
(the “Survival Period”). All rights of Purchaser hereunder or under any of the
Closing Documents, with respect to any surviving representation, warranty,
covenant or indemnity shall be deemed waived if Purchaser does not, by written
notice to Seller, advise Seller of any alleged breach of representation,
warranty or covenant, or any alleged indemnification obligation, prior to the
expiration of the Survival Period and if not otherwise resolved to Purchaser’s
satisfaction, filed suit within three (3) months after the end of the Survival
Period. Subject to the limitation set forth in the immediately preceding
sentence, all remedies shall be those set forth in Section 17 below, and
notwithstanding anything herein to the contrary, Seller’s liability under any
representation, warranty, covenant or indemnity made hereunder or in any of the
Closing Documents shall in no event exceed the aggregate Seller’s Maximum
Liability (as hereinafter defined). The provisions of this Section 8(c) shall
survive the Closing.
9.    SELLER’S COVENANTS.
From and after the Date of Agreement through the Closing Date, Seller and
Seller’s agents shall at Seller’s expense:
(a)    use commercially reasonable efforts to deliver to Purchaser, an estoppel
letter substantially in the form attached as Exhibit J (or, with respect to any
tenant, such other form or requirements as may be provided for in such tenant’s
Lease), certified to Purchaser from each tenant at the Property. However,
obtaining such estoppel letters in Acceptable Form (as defined below) in
sufficient time to enable Purchaser to conduct a reasonable review thereof prior
to the Closing (not less than one (1) business day prior to Closing) from
tenants who in the aggregate occupy at least eighty percent (80%) of the
aggregate occupied rentable space of the Property shall be the “Estoppel
Condition”. “Acceptable Form” shall mean that the estoppel letters do not
disclose the existence of any uncured defaults beyond any applicable notice and
cure periods and do not contain any information materially inconsistent with the
terms of the applicable lease. Promptly after the Date of Agreement, Seller
shall prepare the estoppel forms and deliver them via email to Purchaser for
review and confirmation that they have been completed in accordance with the
applicable Lease provisions.  Purchaser shall have two (2) business days to
review and

7

--------------------------------------------------------------------------------




comment thereon.  Seller shall incorporate and/or reconcile Purchaser’s timely
comments, if any, and thereafter Seller shall promptly deliver the estoppels to
the applicable tenants. Seller’s failure to satisfy the Estoppel Condition shall
in no instance constitute a default by Seller under this Agreement and in the
event of such failure, Purchaser’s sole right shall be either to terminate this
Agreement in which case the Earnest Money, and all interest earned thereon,
shall be returned to Purchaser, or to waive the Estoppel Condition (to the
extent not satisfied) and proceed with the Closing. Notwithstanding the
foregoing, the parties agree that Seller shall have a one-time right to extend
the Closing Date for up to 30 days in order to attempt to satisfy the Estoppel
Condition upon the giving of notice of such election to Purchaser at least two
(2) business days prior to the then existing Closing Date. In addition, Seller
agrees that upon the request of Purchaser prior to the Approval Date, Seller
shall deliver to the tenants at the Property, a reasonable form of subordination
non-disturbance and attornment agreement prepared by Purchaser (“SNDA”) and
shall request that the tenants execute and return the SNDAs prior to Closing.
Purchaser expressly agrees that the failure to obtain SNDAs is not a default or
breach by Seller under this Agreement nor is the receipt of any SNDAs a
precondition to Purchaser’s obligations hereunder.
(b)    maintain the Property in the condition in which it existed as of the Date
of Agreement, normal wear and tear and casualty excepted, free from mechanics’
liens, and operate the Property in a manner consistent with current practice and
in accordance with all applicable laws, ordinances, rules and regulations
affecting the Property;
(c)    keep in existence all fire and extended coverage insurance policies, and
public liability insurance policies with respect to the Property that are in
existence as of the Date of Agreement;
(d)    not, after the Approval Date, (i) amend, waive any rights under,
terminate or extend any Lease, Contract, License or Telecommunications
Agreement, (ii) enter into new leases, contracts, licenses and
telecommunications agreements, or (iii) apply any security deposits under the
Leases, without Purchaser’s prior written consent. However, prior to the
Approval Date, and without Purchaser’s consent, Seller shall have the right to
enter into new leases, contracts, licenses and telecommunications agreements,
amend and extend leases, contracts, licenses and telecommunications agreements,
expand demised premises, enforce and terminate leases, contracts, licenses and
telecommunications agreements, provided that Seller gives written notice of such
activity to Purchaser reasonably promptly thereafter (and, in any event, at
least one (1) business day prior to the Approval Date);
(e)    upon at least twenty-four (24) hours’ notice to Seller, permit Purchaser,
its engineer, architect or other agents, during normal business hours (or such
other times as are reasonable), to enter onto the Land for the purpose of making
inspections thereof;
(f)    promptly advise Purchaser in writing of any changes in circumstances that
would render the representations and warranties made by Seller herein false or
misleading in any material respect;
(g)    upon written notice from Purchaser on or before the Approval Date, give
appropriate notices of termination of Contracts designated by Purchaser (but
only to the

8

--------------------------------------------------------------------------------




extent termination is permitted thereunder without a penalty); provided,
however, that if the notice period required to terminate such Contracts will not
have run prior to Closing, Seller shall assign and Purchaser shall assume any
remaining rights and obligations under such Contracts pursuant to the Assignment
and Assumption. Notwithstanding the foregoing, Purchaser is not entitled to
terminate any of the Contracts referred to in Exhibit H and Purchaser will not
be assuming Seller’s property management and leasing agreements with
Transwestern;
(h)    not market, solicit, negotiate, or enter into any agreement with any
party other than Purchaser for the sale or transfer of any interest (other than
leasing in accordance with this Agreement) in the Property;
(i)    keep Purchaser reasonably apprised of leasing activity at the Property
and serious negotiations and documentation relating thereto.
Notwithstanding anything to the contrary contained in Section 9(g) above,
Purchaser shall not have the right to request Seller to terminate the
telecommunications licenses, riser management agreements or rooftop contracts
described on Exhibit I attached hereto (the “Telecommunications Agreements”),
and at Closing Seller shall assign to Purchaser, and Purchaser shall assume from
Seller the Telecommunications Agreements pursuant to the Assignment and
Assumption.
10.    APPROVAL DATE.
(a)    During the period (the “Inspection Period”) from the Date of Agreement
through the Approval Date identified in Line 8 of the Summary Statement (the
“Approval Date”), (A) Seller shall permit Purchaser to examine, at all
reasonable times, the books and records (including without limitation historical
financial and operating statements) in Seller’s possession or control relating
to the Property, (B) Purchaser shall have the right, at all reasonable times, to
(I) inspect the Land, Improvements, Appurtenant Rights and Personal Property,
(II) review the Leases, the Contracts and the Licenses, (III) interview the
tenants and any property manager and leasing agent, and (IV) conduct geophysical
feasibility tests of the Property and environmental audit or audits of the
Property, including sampling, and (C) Purchaser shall be given complete access
to the Property for the purpose of making such tests, inspections and
investigations. All of the foregoing inspections, reviews, interviews, tests,
investigations and studies to be conducted under this Section 10(a) by Purchaser
shall be subject to the following:
(i)    Such studies, tests, inspections, interviews, reviews and investigations
shall take place during normal business hours upon reasonable notice to Seller
or its designated agents and Seller’s consent shall be required prior to the
performance of any drilling, boring or other invasive sampling, testing or
procedures and Seller shall be entitled to be present during any such
investigation or interview;

9

--------------------------------------------------------------------------------




(ii)    In the event the Closing does not occur, Purchaser shall, upon written
request, promptly return to Seller any documents obtained from Seller or
Seller’s agents;
(iii)    Purchaser shall not suffer or permit any lien, claim or charge of any
kind whatsoever to attach to the Property or any part thereof caused directly or
indirectly by the activities of Purchaser, its agents, engineers, employees,
contractors, surveyors, or invitees; and
(iv)    Such tests, investigations and studies shall be at Purchaser’s sole cost
and expense and shall not unreasonably interfere with the operation of the
Property. In the event of any damage to the Property caused by Purchaser, its
agents, engineers, employees, contractors or surveyors (including without
limitation pavement, landscaping and surface damage), Purchaser shall pay the
reasonable cost incurred by Seller to restore the Property to substantially the
condition existing prior to the performance of such tests, investigations or
studies; such obligation shall survive the termination of this Agreement.
Purchaser shall defend, indemnify and hold Seller harmless from any and all
liability, cost and expense (including without limitation reasonable attorneys’
fees, court costs and costs of appeal) suffered or incurred by Seller for death
or injury to persons or property caused by or arising out of Purchaser’s
reviews, interviews, investigations, tests, studies and inspections of the
Property excluding any such liability, cost or expense resulting directly from
and to the extent of the negligence or willful misconduct of Seller or its
agents, employees or contractors or Purchaser’s mere discovery of existing
conditions on the Property without exacerbating such condition; such obligation
shall survive indefinitely the Closing or the earlier termination of this
Agreement. Prior to commencing any such tests, studies and investigations,
Purchaser shall maintain and shall furnish to Seller a certificate of insurance
evidencing comprehensive general public liability insurance insuring the person,
firm or entity performing such tests, studies and investigations and listing
Seller and Purchaser as additional insureds thereunder. If, in the sole
discretion and at the sole election of Purchaser, the Property and/or any of
said tests, inspections or investigations are unsatisfactory to Purchaser, in
any manner or for any reason in Purchaser’s sole discretion, including without
limitation for reasons relating to restrictions on use of the Property, matters
relating to zoning, government approvals, title, survey, appraised value or
other matters impacting the condition or value of the Property, Purchaser may
terminate this Agreement as provided below. If Purchaser notifies Seller, in
writing, on or before 5:00 p.m. (Chicago time) on the Approval Date of
Purchaser’s election to terminate this Agreement, Purchaser shall, upon written
request and provided Seller is not then in default under the terms and
provisions of this Agreement, promptly deliver to Seller copies of all
documents, studies and reports (without any representation or warranty) obtained
by Purchaser in connection with its due diligence (which obligation shall
survive the termination of this Agreement), this Agreement shall terminate, the
Earnest Money and all interest earned thereon shall be delivered to Purchaser
and the parties hereto shall have no further obligations hereunder (except for
obligations that are expressly intended to survive termination of this
Agreement). If Purchaser fails to notify Seller, in writing, on or before
5:00 p.m.

10

--------------------------------------------------------------------------------




(Chicago time) on the Approval Date, of Purchaser’s election to terminate this
Agreement, Purchaser’s right to terminate this Agreement under this
Section 10(a) shall expire.
(b)    The obligation of Purchaser to close the transaction contemplated by this
Agreement is further subject to the condition that: (i) all of the
representations and warranties of Seller contained in this Agreement are true
and correct, in all material respects, at the Date of Agreement and as of the
Closing Date, (ii) the Estoppel Condition is satisfied, (iii) the Title Company
is committed to issue the Title Policy, and (iv) all of the obligations and
duties of Seller to be performed hereunder and per the Escrow on or before the
Closing Date have been substantially completed in a timely manner. Purchaser
shall give written notice to Seller within five (5) days after Purchaser’s
receipt of any notice disclosing that any Seller representation and warranty is
no longer true and correct; provided, however, that Purchaser’s failure to give
such written notice shall in no instance constitute a default by Purchaser under
this Agreement but shall instead only serve to bar Purchaser from raising such
matter as a failure of a condition precedent to Purchaser’s obligation to close
the transaction. Purchaser’s election to proceed with the Closing shall result
in Purchaser’s waiver of any remedy resulting from the incorrectness in such
representation or warranty or from the incorrectness in any other representation
or warranty of Seller of which Purchaser shall have knowledge at or prior to
Closing. The foregoing waiver shall survive the Closing.
(c)    Prior to the Closing, all information, data and documents relating to the
Property (including without limitation those furnished pursuant to the terms and
provisions of Section 11(a)) obtained by Purchaser from Seller or any other
party or discovered by Purchaser during the term of this Agreement
(collectively, the “Confidential Information”) shall be maintained by Purchaser
in strict confidence and shall not be revealed to any other party, except
Purchaser’s employees, contractors, investors, attorneys and financial advisors
(“Purchaser’s Representatives”) and as required by law.  Purchaser shall be
liable for any disclosure of the Confidential Information by any of Purchaser’s
Representatives.  The provisions of this Section 10(c) shall survive the
termination of this Agreement.  Notwithstanding the foregoing and anything to
the contrary in this Agreement, nothing contained herein shall impair
Purchaser’s (or its permitted assignee’s) right to disclose information relating
to this Agreement or the Property (i) to any due diligence representatives
and/or consultants that are engaged by, work for or are acting on behalf of, any
securities dealers and/or broker dealers evaluating Purchaser or its permitted
assignees, (ii) in connection with any filings (including any amendment or
supplement to any S-11 filing) with governmental agencies (including the SEC) by
any REIT holding, or that is considering holding, an interest (direct or
indirect) in any permitted assignee of Purchaser, and (iii) to any
broker/dealers in the Purchaser’s or any REIT's broker/dealer network and any of
the REIT’s or Purchaser’s investors.
11.    DELIVERY OF DOCUMENTS.
(a)    During the Inspection Period, Seller shall provide Purchaser with access
to, or otherwise make available to Purchaser the following, to the extent in the
possession or control of Seller:

11

--------------------------------------------------------------------------------




(i)    the most recent (for the prior twelve (12) months) real estate and
personal property tax bills, notices of assessed valuation and utility bills
relating to the Property;
(ii)    certificates of occupancy, floor plans, “as built” or working drawings,
site plans, specifications and the most recent survey and title policy relating
to the Property;
(iii)    the Leases and any material correspondence with respect thereto;
(iv)    the Contracts and Licenses;
(v)    statements of operations and accounts receivable aging reports for the
past three (3) complete calendar years and year to date for the current year and
general ledgers maintained or prepared for the Property;
(vi)    all audits, reports, test results, and material notifications and
correspondence relating to the environmental condition of the Property;
(vii)    all material correspondence and notices to or from any taxing
authorities, governmental agencies, utilities or vendors with respect to the
Property:
(viii)    property condition reports, structural reports and engineering data,
which engineering data is available via the Property’s engineering team during
an onsite inspection of the Property.
All materials described in Section 11(a) are available for review in Seller’s
office, the office of Seller’s property manager or on a website or similar
electronic database maintained by or on behalf of Seller.
Purchaser has informed Seller that Purchaser is required by law to complete with
respect to certain matters relating to the Property an audit commonly known as a
3-14 Audit (“Purchaser’s 3-14 Audit”). In connection with the performance of
Purchaser’s 3-14 Audit, Seller shall during the Inspection Period make available
to Purchaser, (i) the documents which are described on Exhibit M attached
hereto, to the extent in existence and in Seller’s possession (collectively,
“Purchaser’s 3-14 Audit Documents”) and (ii) provide to Purchaser in written
form, if requested in writing by Purchaser, answers to such questions relating
to the Property which are set forth in Exhibit M, to the extent such information
is in existence and in Seller’s possession; provided however that Seller shall
have no liability for any inaccuracy in such answers except to the extent Seller
shall be adjudicated to have committed fraud with respect thereto.
(b)    At least one (1) business day prior to the Closing Date (unless a
different time is specified below), Seller shall deliver the following documents
(the “Closing Documents”) to Purchaser or the Title Company, as appropriate, all
duly executed by Seller, where appropriate, each of which shall be a condition
precedent to Purchaser’s

12

--------------------------------------------------------------------------------




obligation to close the transaction contemplated by this Agreement (and one or
more of which may be waived in writing by Purchaser, in its sole discretion, on
or prior to the Closing Date):
(i)    a recordable special warranty deed, in the form of Exhibit G‑1 attached
hereto, subject only to the Permitted Exceptions;
(ii)    a bill of sale, in the form of Exhibit G‑2 attached hereto;
(iii)    an assignment and assumption, in the form of Exhibit G‑3 attached
hereto (the “Assignment and Assumption”), two originals;
(iv)    an ALTA statement or owner’s affidavit in customary form sufficient to
enable Title Company to issue the Title Policy;
(v)    on the Closing Date, Seller’s counterpart of a closing and proration
statement;
(vi)    a certification of nonforeign status satisfying Section 1445 of the
Internal Revenue Code of 1986, as amended;
(vii)    executed counterparts of real estate transfer declarations, if
applicable;
(viii)    evidence of Seller’s existence and authority, including resolutions,
to perform its obligations under this Agreement, in form and substance
reasonably satisfactory to the Title Company;
(ix)    on the Closing Date, all keys and access cards to, and combinations to
locks and other security devices located at, the Property, if applicable;
(x)    on the Closing Date, all of the original Leases, Contracts and Licenses
in possession of Seller;
(xi)    a letter executed by Seller advising the tenants under the Leases of the
assignment of their respective Leases to Purchaser in the form of Exhibit L
hereto;
(xii)    evidence of termination of Contracts designated by Purchaser, if
applicable;
(xiii)    a current Rent Roll;
(xiv)    on the Closing Date, all original letters of credit and other non-cash
security deposits for which Purchaser is not receiving a credit under Section 14
below, together with documents of assignment running in favor of Purchaser in
accordance with Section 14 below;

13

--------------------------------------------------------------------------------




(xv)    a certificate in the form of Exhibit K recertifying the representations
and warranties set forth in Section 8(a) above as of the Closing Date;
(xvi)    on the Closing Date and provided such information may be delivered by
leaving it at the Property, originals or copies of the material books and
records and lease files for the ownership and operation of the Property provided
the foregoing shall exclude any confidential information relating to Seller,
Seller’s investment in and returns from the Property, Seller’s projections,
analyses and supporting data therefor relating to the Property, and email
communications;
(xvii)    such other documents, instruments, gap undertakings, consents or
agreements as may be reasonably requested by the Title Company or the escrow
agent, in order to issue to Purchaser a TLTA T-1 owner’s title insurance policy
(the “Title Policy”) in the amount of the Purchase Price, subject only to the
Permitted Exceptions and any Purchaser Exceptions (as defined below); it being
understood that the Title Policy may be issued at Closing in the form of the
Title Commitment or a pro forma title policy, hand-marked and initialed by the
Title Company, and dated as of the Closing Date, so as to be the equivalent of
the Title Policy.
(c)     At least one (1) business day prior to the Closing Date (unless a
different time is specified below), Purchaser shall deliver the following to
Seller or the Title Company, as appropriate, in form and substance reasonably
acceptable to Seller, all duly executed by Purchaser, where appropriate, each of
which shall be a condition precedent to Seller’s obligation to close the
transaction contemplated by this Agreement:
(i)    executed counterparts of the real estate transfer declarations described
above;
(ii)    counterparts of the Assignment and Assumption, two originals;
(iii)    on the Closing Date, counterparts of the closing and proration
statement;
(iv)    evidence of Purchaser’s existence and authority to perform its
obligations under this Agreement, in form and substance reasonably satisfactory
to the Title Company;
(v)    to the extent required by the Title Company, an ALTA statement or title
affidavit in customary form;
(vi)    a letter executed by Purchaser advising the tenants under the Leases of
the assignment of their respective Leases to Purchaser in the form of Exhibit L
hereto;

14

--------------------------------------------------------------------------------




(vii)    on the Closing Date, the Purchase Price, plus or minus prorations and
adjustments; and
(viii)    such other documents, instruments or agreements as may be reasonably
requested by Seller or Title Company or the escrow agent, in order to issue the
Title Policy free of any exceptions raised due to the actions or omissions of
Purchaser or its agents or contractors (the “Purchaser Exceptions”), and to
otherwise consummate the Closing.
12.    FIRE OR CASUALTY.
In the event of damage to the Property by fire or other casualty prior to the
Closing Date, Seller shall promptly notify Purchaser of such fire or other
casualty.  If the fire or other casualty causes damage that is Material (as
defined below), then Purchaser may elect, by written notice to be delivered to
Seller on or before the sooner of (i) the tenth (10th) day after Purchaser’s
receipt of such notice or (ii) the Closing Date, to either:  (a) close the
transaction contemplated by this Agreement and receive all insurance claims and
proceeds payable to Seller as a result of such fire or other casualty, with the
same being paid or assigned to Purchaser at Closing together with a credit for
any applicable deductibles or (b) terminate this Agreement, and promptly receive
a return of the Earnest Money in which case the parties hereto shall have no
further obligations hereunder (except for obligations that are expressly
intended to survive the termination of this Agreement).  If the damage to the
Property by fire or other casualty prior to the Closing Date is not Material,
then Purchaser shall not have the right to terminate its obligations under this
Agreement by reason thereof, and Seller shall have the right to elect to either
repair and restore the Property if such repair or restoration may be completed
prior to the Closing Date or to assign and transfer to Purchaser on the Closing
Date all of Seller’s right, title and interest in and to all insurance proceeds
paid or payable to Seller on account of such fire or casualty together with a
credit for any applicable deductibles or to credit the estimated cost to repair
and restore the Property (as determined by Seller and Purchaser in good faith).
For purposes of this Section 12, “Material” shall mean: damage to the Property
by fire or other casualty which would (a) cost in excess of 5% of the Purchase
Price to repair (as determined by Seller and Purchaser in good faith), (b) cause
access to or parking on the Property to be materially and adversely affected for
a period of more than 180 days, (c) entitle any tenant(s) whose aggregate square
footage of leased and occupied premises exceeds 40,000 rsf to terminate the
applicable Lease and such tenant(s) have not waived the right to so terminate,
or (d) result in any uninsured loss and for which Purchaser will not receive, at
Seller’s election, a credit in the amount of the uninsured loss.
13.    CONDEMNATION.
If, prior to the Closing Date, all or any part of the Property is taken by
condemnation or a conveyance in lieu thereof, or if Seller receives notice of a
condemnation proceeding with respect to the Property, then Seller shall promptly
notify Purchaser of such condemnation or conveyance in lieu thereof. If the
taking or threatened taking involves a material portion of the Property
(hereinafter defined), Purchaser may elect, by written notice to be delivered to
Seller on or before the sooner of (i) the tenth (10th) day after Purchaser’s
receipt of such notice, or (ii) the Closing Date, to terminate this Agreement,
in which event the Earnest

15

--------------------------------------------------------------------------------




Money shall be returned to Purchaser, and the parties hereto shall have no
further obligations hereunder (except for obligations that are expressly
intended to survive the termination of this Agreement). If Purchaser elects to
close this transaction notwithstanding such taking or condemnation, Purchaser
shall be entitled to any award given to Seller as a result of such condemnation
proceedings, with the same being paid or assigned to Purchaser at Closing. As
used in this Section 13, a “material portion of the Property” means (a) any part
of the Property reasonably required for the operation of the Property in the
manner operated on the date hereof, (b) cause access to or parking on the
Property to be materially and adversely affected for a period of more than 180
days, (c) inability to comply with applicable zoning, (d) entitles any tenant(s)
whose aggregate square footage of leased and occupied premises exceeds 40,000
rsf to terminate the applicable Lease and such tenant(s) have not waived the
right to so terminate, or (e) valued in excess of 5% of the Purchase Price (as
determined by Seller and Purchaser in good faith). If any taking or threatened
taking does not involve a material portion of the Property, Purchaser shall be
required to proceed with the Closing, in which event Seller shall assign to
Purchaser any award given to Seller (or the right to receive any such award) as
a result of such condemnation proceedings.
14.    ADJUSTMENTS AND PRORATIONS.
Adjustments and prorations with respect to the Property shall be computed and
determined between the parties as of 12:01 a.m. on the Closing Date (as if
Purchaser were vested with title to the Property during the entire Closing Date)
as follows:
(a)    General real estate taxes, special assessments and personal property
taxes shall be prorated as of the Closing Date based on the then current taxes
(if known, based on final tax bills for such period -- and if not known, based
on the most recent ascertainable taxes) and the special assessments due and
owing prior to Closing, and Seller or Purchaser shall receive a credit at
Closing, as appropriate. Without affecting the obligations set forth in this
Section 14(a), the prorations for real and personal property taxes shall be
equitably adjusted to reflect any such items directly paid by tenants to the
applicable third-party payees). If final taxes or special assessments are not
known as of the Closing, the parties agree to reprorate when such amounts become
known.
(b)    All rents and other sums receivable from tenants of the Property, which
were earned and attributable to the period prior to the Closing Date, will be
retained by Seller to the extent that such rents have been collected on or
before the Closing Date. Rents earned and attributable to the period beginning
on the Closing Date and thereafter will be paid to Purchaser by the tenants, or
credited to Purchaser at Closing (if such rents are received by Seller prior to
the Closing Date). Seller shall receive no closing proration for rents
delinquent as of the Closing Date. All payments from tenants, on account of rent
or otherwise, received by Seller after the Closing Date, whether attributable to
the period prior to or after the Closing Date, shall be deemed to be held in
trust by Seller for Purchaser and shall be promptly delivered to Purchaser by
Seller for application as provided in this Section 14(b). All payments from
tenants, on account of rent or otherwise, received after the Closing Date by
Purchaser and all amounts received from Seller by Purchaser pursuant to the
immediately preceding sentence, shall be applied first to rent or other sums
then due under the Leases attributable to the period beginning on the Closing
Date and continuing

16

--------------------------------------------------------------------------------




thereafter, and then to payment to Seller on account of rents which were earned
and attributable to the period prior to the Closing Date but which were not paid
prior to Closing. For a period of six (6) months following the Closing Date,
Purchaser shall continue to bill existing tenants for accounts receivable and
delinquent rents attributable to the Property for the period prior to the
Closing Date. Any customary out-of-pocket costs incurred by Purchaser in
collection of delinquent rentals shall be deducted by Purchaser prior to the
payment to Seller on account of delinquent rentals as provided herein. Seller
shall have the right to contact tenants to request payment of delinquent rentals
after the Closing Date and institute legal proceedings to collect such
delinquent rentals, but shall have no right to evict any tenant. Any such
enforcement or collection efforts by Seller shall be at Seller’s sole expense.
Notwithstanding anything herein to the contrary, at Closing, Purchaser shall be
entitled to receive a credit against the Purchase Price equal to any remaining
so-called “free rent” under the Leases for tenants HCSC, Drilling Info, Quanex
and Sound Financial.
(c)    On the Closing Date, Seller shall deliver to Purchaser in cash, as a
credit against the Purchase Price or as an adjustment to the prorations provided
for elsewhere in this Section 14, as appropriate, an amount equal to all cash
security deposits made by tenants occupying the Property which were paid to
Seller by such tenants and which shall not have been applied by Seller or
otherwise pursuant to the Leases, together with interest owing thereon pursuant
to the applicable Lease, if any, and together with a listing of the tenants to
which such deposits and interest are owing. With respect to any security deposit
which is evidenced by a letter of credit, Seller shall (i) deliver to Purchaser
at Closing such original letter of credit, and (ii) execute and deliver at
Closing such other instruments as the issuer of such letter of credit shall
reasonably require in order to cause the named beneficiary under such letter of
credit to be changed to Purchaser.
(d)    All amounts payable, owing or incurred in connection with the Property
under the Contracts to be assumed by Purchaser under the Assignment and
Assumption shall be prorated as of the Closing Date.
(e)    All utility deposits, if any, may be withdrawn by and refunded to Seller,
and Purchaser shall make its own replacement deposits for utilities as may be
required by the respective utilities involved.
(f)    The Earnest Money shall be paid to Seller at Closing and Purchaser shall
be entitled to a credit against the Purchase Price in the amount thereof.
(g)    All utility charges that are not separately metered to tenants shall be
prorated to the Closing Date and Seller shall obtain a final billing therefor
and pay any amounts owing therein for the period prior to the Closing Date and
Purchaser shall pay any amounts owing for the period on and after the Closing
Date. To the extent that utility bills cannot be handled in the foregoing
manner, they shall be prorated as of the Closing Date based on the most recent
bills available and reprorated when such final bills become known.

17

--------------------------------------------------------------------------------




(h)    Purchaser shall pay its pro rata share (based on the applicable
commencement date of the lease and the lease term) of all leasing commissions
and tenant improvement costs payable with respect to Leases entered into after
the Date of Agreement. If Seller has paid such amounts prior to the Closing
Date, Purchaser shall reimburse Seller for Purchaser’s pro rata share of such
payments at Closing. If Seller has not paid such amounts prior to the Closing
Date, Purchaser shall receive a credit against the Purchase Price at Closing in
an amount equal to Seller’s pro rata share of such amounts.
(i)    Seller and Purchaser agree that as soon as reasonably possible after the
close of the calendar year of the Property, the parties shall undertake a final
master reconciliation of CAM, taxes and other pass-throughs and additional rent
with respect to the Leases and the Property. Purchaser shall prepare the tenant
reconciliations for Seller’s review and approval. Purchaser shall transmit such
information to the tenants. To the extent the reconciliation concludes that
Seller owes any tenants at the Property reimbursements due to the over
collection of CAM, taxes and other pass-throughs and additional rent for 2012,
then Seller shall pay such amount to Purchaser upon the delivery of the
reconciliation. To the extent the reconciliation concludes that Seller is owed
amounts from any tenants at the Property due to the under collection of CAM,
taxes and other pass-throughs and additional rent for 2012, then Purchaser shall
promptly pay over to Seller all such amounts received by Purchaser from any such
tenants.
(j)    Unless provided otherwise hereinabove, such other items as are
customarily prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of the Closing Date.
(k)    The provisions of this Section 14 shall survive for the Survival Period.
15.    CLOSING COSTS.
Seller shall pay: (a) the costs of recording any releases required to clear
title to the Property, (b) Seller’s attorneys’ fees, (c) one-half of all escrow
closing fees and costs, (d) the costs of any curative endorsements or curative
deletions to the Title Policy, (e) the basic premium for the Title Policy
(excluding the premium for the deletion of the area and boundary exception), and
(f) the costs of the Survey. Purchaser shall pay: (i) the costs of recording the
deed and related stamp tax, sales tax, documentary transfer tax or other tax
imposed on the transfer of the Property, (ii) the costs of any non-curative
endorsements or deletions to the Title Policy, (iii) if desired by Purchaser,
the premium for the deletion of the area and boundary exception from the Title
Policy, (iv) the costs of any Purchaser requested changes, updates or
supplements to the Survey, (v) Purchaser’s attorneys’ fees, and (vi) one-half of
all escrow closing fees and costs.
16.    POSSESSION.
Possession of the Property shall be delivered to Purchaser at Closing, free and
clear of all liens and claims other than Permitted Exceptions, Purchaser
Exceptions and the rights of the tenants identified on the Rent Roll and of the
licensees set forth on Exhibits E and I, in

18

--------------------------------------------------------------------------------




the same condition as it exists on the Date of Agreement, ordinary wear and tear
excepted and except as provided in Sections 12 and 13 hereof. Purchaser shall
have the right to inspect the Property within three (3) days prior to Closing to
verify that the condition of the Property is as required under this Agreement.
17.    DEFAULT.
If Seller defaults hereunder prior to Closing and fails to cure such default
within three (3) days after written notice of such default, or if prior to
Closing it is determined that the representations and warranties set forth in
this Agreement shall not be true and correct in all material respects on the
Date of Agreement and as of the Closing Date, then Purchaser’s sole remedy shall
be to either (a) terminate this Agreement and receive a return of the Earnest
Money (less $100 which shall be paid to Seller in any event), in which event
each of the parties hereto shall be relieved of any further obligation to the
other arising by virtue of this Agreement (except for obligations that are
expressly intended to survive the termination of this Agreement), or (b) pursue
specific performance of this Agreement. In no event shall Seller be liable for
any actual, special, punitive, speculative or consequential damages if the
Closing does not occur. Notwithstanding the foregoing, if the Closing does not
occur due to Seller’s willful material default or due to Seller’s failure to
remove liens from title in excess of $150,000 pursuant to Section 6, then in
addition to its rights set forth above, Purchaser shall be entitled to recover
from Seller its actual demonstrable costs associated with the transaction
contemplated by this Agreement up to $75,000. If the Closing occurs, in no event
shall Seller be liable for any special, punitive, speculative or consequential
damages, nor shall Seller’s liability under any representation, warranty,
certification, covenant, agreement, proration, reproration, obligation or
indemnity made hereunder or under any of the Closing Documents or otherwise in
connection with the transactions contemplated herein exceed One Million Dollars
($1,000,000) in the aggregate (the “Seller’s Maximum Liability”). Prorations and
reprorations under this Agreement and Seller’s obligations under Section 19 are
not subject to Seller’s Maximum Liability. None of Seller’s partners, members,
managers, officers, agents or employees shall have any personal liability of any
kind or nature or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement, the
Closing Documents or the transactions contemplated herein, and Purchaser waives
for itself and for anyone who may claim by, through or under Purchaser any and
all rights to sue or recover on account of any such alleged personal liability.
If Purchaser defaults hereunder and fails to cure such default within three (3)
days of written notice of such default and the Closing does not occur as a
result thereof, this Agreement shall terminate and Seller shall retain the
Earnest Money and any interest thereon as liquidated damages in full settlement
of all claims against Purchaser (with the exception of claims against Purchaser
related to obligations which are expressly intended to survive the termination
of this Agreement). The parties agree that the amount of actual damages that
Seller would suffer as a result of Purchaser’s default would be extremely
difficult to determine and have agreed, after specific negotiation, that the
amount of the Earnest Money is a reasonable estimate of Seller’s damages and is
intended to constitute a fixed amount of liquidated damages in lieu of other
remedies available to Seller and is not intended to constitute a penalty. The
provisions of this Section 17 shall survive the Closing.

19

--------------------------------------------------------------------------------




18.    NOTICES.
Any notice, approval, demand, request or other communication which either party
hereto may be required or may desire to give under this Agreement shall be in
writing and shall be deemed to have been properly given if (a) hand delivered
(effective upon delivery), (b) sent by a nationally recognized overnight
delivery service (effective one (1) business day after delivery to such courier
for overnight service), (c) sent by facsimile (effective upon confirmation of
transmission), or (d) sent by email (effective only upon receipt by sender of a
reply email evidencing receipt), in each case, prepaid and addressed in
accordance with Line 11 or Line 12 (as applicable) of the Summary Statement or
to such other or additional addresses as either party might designate by written
notice to the other party. Counsel for a party may give notice or demand on
behalf of such party, and such notice or demand shall be treated as being sent
by such party.
19.    BROKERS.
Each of Seller and Purchaser represents and warrants to the other that it has
not dealt with any brokers, finders or agents with respect to the transaction
contemplated hereby other than the broker(s) set forth in Line 13 of the Summary
Statement. Seller shall be responsible for all fees, commissions and other
amounts due to Seller’s Broker as a result of the transactions contemplated
herein. Each party agrees to indemnify, defend and hold harmless the other
party, its successors, assigns and agents, from and against the payment of any
commission, compensation, loss, damages, costs, and expenses (including without
limitation attorneys’ fees and costs) incurred in connection with, or arising
out of, claims for any broker’s, agent’s or finder’s fees of any person claiming
by or through such party, except that Purchaser does not indemnify Seller for
claims by Seller’s Broker. The obligations of Seller and Purchaser under this
Section 19 shall survive the Closing and the termination of this Agreement.
20.    LEASING COSTS AND MANAGEMENT.
Except as provided in Section 14(h) hereof, Seller agrees to pay or discharge at
or prior to Closing all leasing commissions, costs for tenant improvements,
legal fees and other costs and expenses (collectively, “Leasing Costs”) that are
due and payable as of the Closing Date with respect to Leases in force as of or
prior to Closing including, without limitation, Leasing Costs identified as
Seller’s lease obligations on Exhibit H; provided, however, that Seller shall
have no obligation to pay, and as of Closing, Purchaser shall assume the
obligation to pay (i) all Leasing Costs identified as Purchaser’s lease
obligations on Exhibit H, and (ii) all Leasing Costs owed by Purchaser pursuant
to the terms of Section 14(h) above. On the Closing Date, Seller shall deliver
evidence reasonably satisfactory to Purchaser that any current management or
leasing agreements for the Property shall have been terminated (or notice of
termination given). Notwithstanding anything herein to the contrary, Purchaser
agrees that even though Seller shall terminate its leasing agreements so that
Purchaser shall not take an assignment and assumption thereof, that in the event
Purchaser enters into a lease after Closing with a tenant which appears on the
so-called protected list during the “tail” period as provided in any such
leasing agreement, that Purchaser (and not Seller) shall be responsible for any
commissions due under such leasing agreement. Seller shall promptly deliver to
Purchaser any protected lists received from the leasing agents under and
pursuant to such leasing agreements.

20

--------------------------------------------------------------------------------




The obligations of Seller and Purchaser under this Section 20 shall survive the
Closing and the termination of this Agreement.
21.    “AS IS” SALE.
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
AND IN THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PROPERTY BASED SOLELY UPON ITS INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY, AND THAT PURCHASER WILL BE PURCHASING THE PROPERTY “AS IS” AND
“WITH ALL FAULTS”, BASED UPON THE CONDITION OF THE PROPERTY AS OF THE DATE OF
AGREEMENT, ORDINARY WEAR AND TEAR AND LOSS BY FIRE OR OTHER CASUALTY OR
CONDEMNATION EXCEPTED AND THAT SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY. WITHOUT LIMITING THE FOREGOING,
PURCHASER ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY SET FORTH
ELSEWHERE IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, NEITHER SELLER NOR ITS
CONSULTANTS, BROKERS OR AGENTS HAS MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND UPON WHICH PURCHASER IS RELYING AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING BUT NOT LIMITED TO: (I) THE CONDITION OF THE LAND OR ANY IMPROVEMENTS
COMPRISING THE PROPERTY; (II) THE EXISTENCE OR NON-EXISTENCE OF ANY POLLUTANT,
TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR SUBSTANCES; (III) ECONOMIC
PROJECTIONS OR MARKET STUDIES CONCERNING THE PROPERTY, OR THE INCOME TO BE
DERIVED FROM THE PROPERTY; (IV) ANY DEVELOPMENT RIGHTS, TAXES, BONDS, COVENANTS,
CONDITIONS AND RESTRICTIONS AFFECTING THE PROPERTY; (V) THE NATURE AND EXTENT OF
ANY RIGHT OF WAY, LEASE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE
MATTER; (VI) WATER OR WATER RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR
SUBSOIL OF THE PROPERTY; (VII) THE UTILITIES SERVING THE PROPERTY; (VIII) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE PROPERTY WITH ANY
ZONING, ENVIRONMENTAL, BUILDING OR OTHER LAWS, RULES OR REGULATIONS AFFECTING
THE PROPERTY. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
SET FORTH HEREIN AND IN THE CLOSING DOCUMENTS, SELLER MAKES NO REPRESENTATION OR
WARRANTY THAT THE PROPERTY COMPLIES WITH THE AMERICANS WITH DISABILITIES ACT OR
ANY FIRE CODE OR BUILDING CODE. EXCEPT FOR THE BREACH OF ANY EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN AND IN THE CLOSING
DOCUMENTS, PURCHASER HEREBY RELEASES SELLER FROM ANY AND ALL LIABILITY IN
CONNECTION WITH ANY CLAIMS THAT PURCHASER MAY HAVE AGAINST SELLER RELATING
DIRECTLY OR INDIRECTLY TO THE EXISTENCE OF ASBESTOS OR HAZARDOUS MATERIALS OR
SUBSTANCES ON, OR ENVIRONMENTAL CONDITIONS OF, THE PROPERTY,

21

--------------------------------------------------------------------------------




WHETHER KNOWN OR UNKNOWN, AND PURCHASER HEREBY AGREES NOT TO ASSERT ANY CLAIMS
FOR CONTRIBUTION, COST RECOVERY OR OTHERWISE, AGAINST SELLER, RELATING DIRECTLY
OR INDIRECTLY TO THE EXISTENCE OF ASBESTOS OR HAZARDOUS MATERIALS OR SUBSTANCES
ON, OR ENVIRONMENTAL CONDITIONS OF, THE PROPERTY, WHETHER KNOWN OR UNKNOWN. As
used herein, the terms “Hazardous Substances” and “HAZARDOUS MATERIALS OR
SUBSTANCES” mean (i) hazardous wastes, hazardous substances, hazardous
constituents, toxic substances or related materials, whether solids, liquids or
gases, including but not limited to substances defined as “hazardous wastes,”
“hazardous substances,” “toxic substances,” “pollutants,” “contaminants,”
“radioactive materials,” or other similar designations in, or otherwise subject
to regulation under, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq.; the Toxic Substance
Control Act, 15 U.S.C. §2601 et seq.; The Hazardous Materials Transportation
Act, 49 U.S.C. §1802; the Resource Conservation and Recovery Act, 42 U.S.C.
§9601. et seq.; the Clean Water Act, 33 U.S.C. §1251; the Safe Drinking Water
Act, 42 U.S.C. §300f et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and in
any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar federal, state or local laws, regulations, rules or
ordinance now or hereafter in effect relating to environmental matters
(collectively, “Environmental Laws”); and (ii) any other substances,
constituents or wastes subject to any applicable federal, state or local law,
regulation or ordinance, including any Environmental Law, now or hereafter in
effect, including but not limited to (A) petroleum, (B) refined petroleum
products, (C) waste oil, (D) waste aviation or motor vehicle fuel and
(E) asbestos. Purchaser acknowledges that having been given the opportunity to
inspect the Property, Purchaser is relying solely on its own investigation of
the Property and not on any information provided or to be provided by Seller
except the express representations and warranties of Seller set forth in this
Agreement and in the Closing Documents. Purchaser further acknowledges that the
information provided and to be provided with respect to the Property was
obtained from a variety of sources, and that Seller (x) has not made any
independent investigation or verification of such information and (y) makes no
representations as to the accuracy or completeness of such information, except
as provided herein. The provisions of this Section 21 shall survive the Closing
Date.
22.    ASSIGNMENT.
Purchaser shall not have the right to assign this Agreement or any interest
herein without the express written consent of Seller, and in the event Seller
consents to such assignment, Purchaser shall remain liable for, and the assignee
shall assume, all obligations of Purchaser hereunder. Notwithstanding the
foregoing, provided that Purchaser notifies Seller in writing in sufficient time
to allow the Closing to occur without delay or unreasonable burden, Purchaser
may assign this Agreement to an entity controlling, controlled by or under
common control with Purchaser or which is a REIT or owned directly or indirectly
by a REIT for which Purchaser or its affiliates acts as the investment advisor,
however, such assignment shall not release Purchaser hereunder. Seller
acknowledges that the transaction contemplated hereby may be part of a so-called
1031 exchange for Purchaser. Seller agrees to cooperate in such exchange,
including permitting any necessary assignments, provided that Seller shall not
be obligated to incur material expense or increase its liability hereunder or
otherwise as a result of such exchange.

22

--------------------------------------------------------------------------------




23.    MISCELLANEOUS.
(a)    Time is of the essence of each provision of this Agreement.
(b)    This Agreement and all provisions hereof shall extend to, be obligatory
upon and inure to the benefit of the respective heirs, legatees, successors and
permitted assigns of the parties hereto.
(c)    Except as provided herein, this Agreement contains the entire agreement
between the parties relating to the transactions contemplated hereby.
(d)    This Agreement shall be governed by and construed in accordance with the
laws of the State where the Land is located.
(e)    If any of the provisions of this Agreement or the application thereof to
any persons or circumstances shall, to any extent, be deemed invalid or
unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.
(f)    This Agreement and any document or instrument executed pursuant hereto
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.
(g)    From and after the Date of Agreement but subject to Section 10(c), (i)
Purchaser and Seller shall jointly prepare and issue all releases of information
relating to the sale of the Property, and any inquiries regarding the
transaction contemplated hereby shall be responded to only after consultation
with the other party hereto and (ii) Purchaser agrees not to use the name
“Pearlmark” in any way with respect to the direct or indirect acquisition or
ownership of the Property. The provisions of this Section 23(g) shall survive
the Closing or earlier termination of this Agreement.
(h)    If either party institutes a legal action against the other relating to
this Agreement or any default hereunder, the unsuccessful party to such action
will reimburse the successful party for the reasonable expenses of prosecuting
or defending such action, including without limitation attorneys’ fees and
disbursements and court costs. The obligations under this Section 23(h) shall
survive the Closing or earlier termination of this Agreement.
(i)    This Agreement shall not be construed more strictly against one party
than against the other merely by virtue of the fact that the Agreement may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.
(j)    Exhibits B, C, D, E, H and I and Schedule 8 may be finalized and inserted
into this Agreement after this Agreement is fully executed and prior to the
Approval Date.

23

--------------------------------------------------------------------------------




(k)    If, under the terms of this Agreement and the calculation of the time
periods provided for herein, the Approval Date, the Closing Date or any other
date to be determined under this Agreement should fall on a Saturday, a Sunday,
a legal holiday or other date on which banks located in Chicago, Illinois are
not open for business, then such date shall be extended to the next business
day. Unless expressly indicated otherwise, all time periods shall expire at 5:00
p.m. Chicago, Illinois time.
(l)    A facsimile, scanned or photocopy signature on this Agreement, any
amendment hereto, any Closing Document (other than the deed) or any notice
delivered hereunder shall have the same legal effect as an original signature.
(m)    Each of Seller and Purchaser represent and warrant to the other that it
is not acting, directly or indirectly for, or on behalf of, any person, group,
entity or nation named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any applicable
law that is enforced or administered by the Office of Foreign Assets Control,
and is not engaging in the transactions contemplated in this Agreement, directly
or indirectly, on behalf of, or instigating or facilitating such transactions,
directly or indirectly, on behalf of, any such person, group, entity or nation.
This Section 23(m) shall survive for the Survival Period.
(n)    Seller covenants and agrees that upon Closing, it shall retain liquid
assets equal to Seller’s Maximum Liability amount and not distribute such
amounts to Seller’s partners prior to the end of the Survival Period.
(o)    Purchaser has identified a concern as to tenant Precash’s timely vacating
and return of its leased premises on the 15th floor of the Property at the end
of its Lease term in December 2012 since such tenant has informally indicated to
Seller that it might need to hold over in its leased premises on the 14th floor
of the Property.  Notwithstanding anything herein to the contrary, Seller and
Purchaser agree that (i) Purchaser may attempt to negotiate a side letter with
Precash and Seller shall reasonably cooperate with Purchaser with respect
thereto, and (ii) such side letter shall be expressly contingent on Purchaser
closing on the acquisition of the Property as contemplated by this Agreement and
shall expressly provide that Seller is not bound by such side letter.
[Signature Page Follows]

24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
PURCHASER:
 
SELLER:
KBS CAPITAL ADVISORS LLC,
 
1800 WEST LOOP HOUSTON, LTD.
A Delaware limited liability company
 
 
 
 
 
By:
1800 GP Holdings, LLC, its general
By:
/s/ Brian Ragsdale
 
 
partner
Name:
Brian Ragsdale
 
 
By:
Aslan Realty Partners III, L.L.C., a
Title:
Executive Vice President
 
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Matthew Haley
 
 
 
 
Name:
J. Matthew Haley
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edward J. Easton
 
 
 
 
Name:
Edward J. Easton
 
 
 
 
Title:
Manager




25

--------------------------------------------------------------------------------




EXHIBIT A
Legal Description
See Attached

A-1

--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




EXHIBIT B
List of Equipment, Fixtures and Personal Property
1    6 ton puller set
1    10 ton puller set
1    8” bench grinder
1    chisel & punch set (incomplete set)
3    24” pipe wrenches
20    Husky wrenches
1    3/8” Husky socket set (incomplete set)
1    1/2” Husky socket set (incomplete set)
1    4 piece Allen wrench set
1    Milwaukee hammer drill
1    Dewalt screw gun
1    Dewalt electric drill
1    Dewalt electric impact wrench
1    Porter Cable jig saw
1    Porter Cable circular saw
1    Porter Cable belt sander
1    Hitachi 1” Portable Grinder
1    Multi Pro Variable Speed
1    Dewalt ¼” sheet sander
1    Dewalt reciprocating saw
1    Rigid drain snake
1    Milwaukee portable band saw
2    Ilco key machines
1    Waterloo tool box
1    set aluminum scaffolding
1    Dayton circulating fan
1    Goodway machine
1    pallet jack
4    6’ ladders
1    engine hoist
1    Speedaire portable air compressor
1    Honda 3” pump
2    wet vacs
1    Landa gas powered pressure washer
1    Max-Vac pressure washer
1    Rigid pipe threader set
1    bench vice
1    bolt cutter
1    Johnson level
2    rubber mallets
1     Thermometer, Infrared 5YB17
1     Voltage Detector 2NJ73

B-1

--------------------------------------------------------------------------------






1     Voltage Detector AC 3000 AC Sensor
1    ¼ Glass cutter


Modem/Router - Dell Powerconnect 2816 and Cisco RV082 8-Port VPN Router


Personal Computers:


Conf Rm: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
Service Tag: 9Y449C1
Admin: Dell Optiplex 790
               Windows 7 Ultimate, 64 Bit, SP1
               Service Tag: FLLDHS1
Printer: Brother HL 5370DW
Asst Mgr: Dell Optiplex 790
               Windows 7 Ultimate, 64 Bit, SP1
               Service Tag: FLM3HS1
Prop. Mgr: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
               Service Tag: 7Y449C1
Dell E-Port Plus Laptop Dock
Chief Engr: Dell Inspiron 530
Windows XP Professional version 2002 Service Pack 3
               Service Tag: 66MJ9F1
Bldg Engr: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
    Service Tag: 5Y449C1
Parking Office: Dell Dimension DIM 2400
    Windows XP Professional version 2002 Service Pack 1
    Service Tag: 8F2BG31


Printers: HP LaserJet 6P ; Xerox Phaser 8860MFP;     Eltron P310 Card System;
Copy Room Printer: HP Officejet 6600


Parking System - Windows Server 2008 R2 Standard SP1; Dell Poweredge T310 &
T610; Connected via: Cisco Secure Router 500 & Cisco SF 300-24 Port Switch;
Printer: Dell 2350DN

B-2

--------------------------------------------------------------------------------




EXHIBIT C
Rent Roll
See Attached



C-1

--------------------------------------------------------------------------------






[kbssorex1023pg38.jpg]



--------------------------------------------------------------------------------




[kbssorex1023pg39.jpg]



--------------------------------------------------------------------------------




[kbssorex1023pg40.jpg]



--------------------------------------------------------------------------------




[kbssorex1023pg41.jpg]



--------------------------------------------------------------------------------




[kbssorex1023pg42.jpg]



--------------------------------------------------------------------------------




[kbssorex1023pg43.jpg]



--------------------------------------------------------------------------------




EXHIBIT D


List of Contracts
See also Exhibit H and Contract with Seller’s Broker, if any.
Registration and Commission Agreement dated August 3, 2012 regarding Quanex
Building Products Corporation between Seller and Fritsche Anderson Realty
Partners LLC.
Registration and Commission Agreement dated August 6, 2012 regarding Sound
Financial Solutions LP between Seller and Partners Commercial Realty, L.P. dba
NAI Houston.
Exclusive Leasing Agreement dated October 30, 2006 between Seller and
Transwestern.
Property Management and Operating Agreement dated October 30, 2006 between
Seller and Transwestern.
SERVICE
VENDOR
CONTRACT TERMS
 
 
 
Electricity
Suez Energy Resources
 
 
1990 Post Oak, Suite 1900
Houston, TX 77056
Expiration: 4/30/2013
$.05564 + tax & surcharges
 
Elevator Maintenance
Thyssen Krupp
 
 
Gary Ball
14820 Tomball Parkway, Suite 190
Houston, TX 77086
(713)-849-2191
(713)-896-4660
Under National Agreement
$9,797.22/mo varies
NOT ASSIGNABLE AT CLOSING
 
Emergency Communication
Kings III
 
 
751 Canyon Drive, Suite 100
Coppell, Texas 75019
1-800-354-6473
(972)-745-3682 (Fax)
Month to Month
$418.36/mo or $1,255.10/qtr
 
Exterior Landscape
Western Horticultural Services
 
 
John J. Catapano   
P.O. Box 841905
Houston, Texas 77284
(713)-849-2045
(713)-937-3375 (Fax)
Month to Month
$1,488.44/mo
 
Garage Management
Standard Parking
 


D-1

--------------------------------------------------------------------------------




 
Leo Demers 
1800 West Loop South, Suite 875
Houston, TX 77027
(713)-850-8350
 (713)-850-1855 (Fax)
Month to Month
$per agreement
 
 
 
Interior Landscape
Ambius
 
 
6205 Skyline Drive
Houston, TX 77057
(713)-783-4500
(713)-783-2911 (Fax)
Month to Month
$971.39/mo
 
Janitorial Services
ISS Facility Services
 
 
Jim Roll, General Manager
6137 Westview Dr.
Houston, TX 77055
(713)-956-2277 (Direct)
(713)-956-2851 (Fax)
Month to Month
$.072 per cleanable sf + tax
 
Pest Control
Environmental Coalition
 
 
Dan Porter
P.O. Box 1568
Stafford, TX 77497
(281)-438-1500
(281)-438-1501 (Fax)
Month to Month
$186.43/mo.
 
Postage Machine
Pitney Bowes
 
 
1813 N. Atlantic St. Floor 3
Spokane, WA 99201
1-800-732-7222
1-866-268-4156 (Fax)
Expiration: 3/20/2013
$556.00/qtr
 
Recycling Services
GreenStar/Vista Fibers
 
 
1200 Brittmoore
Houston, TX 77043
(713)-461-9933
Expiration: 7/28/13
$pay us
 
Security
ABM Security
 
 
John Flores, Branch Manager
7324 Southwest Freeway
Houston, TX 77092
(713)-556-5428
Month to Month
$15,581.42/varies
 


D-2

--------------------------------------------------------------------------------




 
Trash
OP Enterprise
Don Blanz
PO Box 218684
Houston, TX 77218
713 492 2231
713 492 9750 fax
Month to Month
$1,131.69/mo
 
 
 
Water Treatment
Aquatrol Chemical
 
 
8401 Cheswick Drive
Houston, TX 77037
Month to Month
$443.83/mo
 
 
 
 
PipeMaster
 
 
Matthew Mueller
11718 Pecan Creek Dr.
Houston, TX 77043
Month to Month
$250/mo
 
Window Washing
Martin's Window Washing
 
 
Dana Taylor, Executive Vice President
11209 Todd
Houston, TX 77055
(713)-956-0112
(713)-715-7035
Service to Service
$5,011/ exterior only






D-3

--------------------------------------------------------------------------------




EXHIBIT E


List of Licenses




ISSUER
PERMIT NAME
NUMBER
ISSUE DATE
EXPIRATION DATE
City of Houston
Alarm Permit
HFD09010672
 
02/04/2013
City of Houston
Annual Electrical Maintenance Permit
09091933/5201854
 
09/30/2013
City of Houston
Annual Elevator Operating Permit
49000579/5031822
 
1st Quarter of 2013
City of Houston
Elevator Operating Permit
1748
01/24/1986
 
City of Houston
Fire Prevention Permit
(K1 – Key/Fire Boxes)
04113272/4988429
 
12/06/2012
City of Houston
Fire Prevention Permit
(f7 – FC STRG&USE GE)
06005011/4988430
 
12/06/2012
City of Houston
Sign Operating Permit
00149603
07/31/2012
07/31/2013
City of Houston
Sign Operating Permit (Leasing Data)
11077337
 
08/31/2013
City of Houston
Traffic Control Permit
TC – 577
 
08/07/2013



Certificates of Occupancy:
1st Floor
 
Lobby Area Remodel
8/27/04
 
100
Third Coast Bank
5/5/12
 
120
Kyle Drake
7/21/11
 
160
Skyline Deli
7/21/11
2nd Floor
 
Corridor & ADA restroom remodel
12/12/07
 
200
DRG & E
12/19/07
 
250
IIE
4/13/09
3rd Floor
 
ADA restroom remodel
4/14/05
 
300
DHS / GSA
11/21/08
 
340
Metromedia/AboveNet
9/1/00
4th Floor
400
BlueCross BlueShield of Texas
8/3/15
 
440
VACANT
11/14/03
 
450
VACANT
2/14/07
 
470
(Arnel) Wizig Jewelers
10/15/86
 
475
American Petroleum Institute
6/6/12
 
485
VACANT
8/10/89
 
490
It’s Just Lunch
7/21/11


E-1

--------------------------------------------------------------------------------




 
490
It’s Just Lunch
7/21/2011
5th Floor


500
BlueCross BlueShield of
Texas
8/3/2012
6th Floor
 
ADA restroom remodel
1/7/2009
 
600
BlueCross BlueShield of
Texas
8/3/2012
7th Floor
 
ADA restroom remodel
12/11/2007
 
 
Precash Data Center
10/3/2003
 
700
VACANT
7/16/2007
 
725
VACANT
6/25/1999
8th Floor
800
Pierpont Communications
1/23/1997
 
850
EXP
12/6/2011
 
875
Transwestern
9/29/2012
 
888
VACANT
6/26/1992
9th Floor
 
ADA restroom remodel
11/21/2006
 
900
Project Consulting
7/24/2006
10th Floor
1000
Knowledge Reservoir
11/5/2008
 
1050
Professional Alternatives
1/14/1999
11th Floor
1100
Continental Energy
1/27/2009
 
1115
VACANT
6/11/2011
 
1150
Colonial Life
8/6/2008
12th Floor
 
ADA Restroom Remodel
12/11/2007
 
1200
Nynas
10/10/2007
 
1250
DISYS
1/5/2012
13th Floor
1300
Sueba
1/4/1996
 
1325
Oasis Bank
8/1/2007
14th Floor
 
ADA restroom remodel
1/25/2005
 
1400
PreCash
1/4/2005
15th Floor
1500
PreCash
2/9/2006
16th Floor
 
ADA restroom remodel
11/30/2006
 
1600
Texas American Title
10/2/2002
 
1650
Sparrowhawk
1/3/2012
 
1660
HTX Capital
7/28/2006
 
1690
Anglo-Suisse
9/1/2011
17th Floor
 
ADA restroom remodel
9/24/2003
 
1700
Neste
6/7/2001
 
1750
Neel Hooper & Banes
3/31/2003
 
1760
Neste Oil
7/10/2007
 
1780
Atterro/ProStaff
9/1/2011
 
1790
Legacy Asset Management
2/8/1990
18th Floor
1800
Kentz USA
12/30/2011
 
1810
Petroleum Pipe
5/3/2004
 
1850
Klass Time
7/28/2006
 
1860
Henry S. Miller
6/29/2006
 
1875
Holthouse Interests
4/7/2004
19th Floor
 
ADA restroom remodel
10/26/2006




E-2

--------------------------------------------------------------------------------




 
1980
Houston Asset Management
7/18/95 & 8/8/97 & 4/8/09 4/14/11 & 8/8/12
20th Floor
2000
FKM
1/22/2009
21st Floor
2100
FKM
1/22/2009
 
 
Parking Garage
12/5/1991
 
 
Parking Garage Remodel
7/8/2009




E-3

--------------------------------------------------------------------------------




EXHIBIT F
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into on this
5th day of November, 2012, by and among 1800 WEST LOOP HOUSTON, LTD. (the
“Seller”), KBS CAPITAL ADVISORS LLC (the “Purchaser”) and CHICAGO TITLE
INSURANCE COMPANY - COMMERCIAL (the “Escrow Agent”).
RECITALS
A.    Seller and Purchaser have entered into that certain Real Estate Purchase
and Sale Agreement of even date herewith, as the same may hereafter be amended
and/or assigned as provided therein (the “Agreement”), providing for the sale by
Seller of property commonly known as 1800 West Loop South, Houston, Texas (the
“Property”).
B.    The parties wish to enter into this Escrow Agreement to provide for (1)
the holding and disposition of the earnest money under the Agreement, and (2)
the closing of the transaction contemplated by the Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.    On or before November 7, 2012, Purchaser shall deliver to Escrow Agent
funds in the amount of $3,400,000 (the “Earnest Money”). Escrow Agent shall
deliver to Purchaser an acknowledgment of receipt of a check or funds
representing the Earnest Money.
2.    On or before November 20, 2012 at 5:00 p.m. (Chicago time) (the “Approval
Date”) Purchaser may deliver to Escrow Agent a notice which may be but need not
be in the form of Schedule 1 attached hereto that Purchaser has elected to
terminate the Agreement pursuant to Section 10(a) of the Agreement (the
“Approval Termination Notice”). In the event that Purchaser shall deliver to
Escrow Agent the Approval Termination Notice on or before the Approval Date,
Escrow Agent shall promptly deliver to Purchaser the Earnest Money, together
with all interest earned thereon, and this Escrow Agreement shall terminate.
3.    Unless terminated pursuant to Paragraph 2 above, on or before the Closing
Date set forth in the Agreement:
a.    Seller will deposit or will cause to be deposited with the Escrow Agent
the following documents:
(1)    Special Warranty Deed executed by Seller (the “Deed”);
(2)    Bill of Sale executed by Seller (the “Bill of Sale”);
(3)
Assignment and Assumption (of contracts, licenses, leases and intangibles)
executed by Seller (the “Assignment and Assumption”);

(4)    Non-Foreign Affidavit executed by Seller;
(5)
Evidence of Seller’s existence and authority to perform its obligations under
the Agreement;


F-1

--------------------------------------------------------------------------------




(6)    Current Rent Roll; and
(7)
A certificate executed by Seller recertifying the representations and warranties
contained in the Agreement.

b.    Purchaser will deposit or will cause to be deposited the following
documents:
(1)
Purchaser’s counterpart of the Assignment and Assumption executed by Purchaser;
and

(2)
Wire transfer of funds in the amount required to close as shown on the Closing
Statement;

c.    Purchaser and Seller (or their respective attorneys) will jointly deposit
the following:
(1)
Closing and Proration Statement (the “Closing Statement”) and

(2)    Transfer Tax Declarations, if applicable.
4.    When Escrow Agent has received all of the deposits listed in Paragraph 3
above and is prepared to issue an Owner’s Policy of Title Insurance (“Title
Policy”) having an effective date as of the date the Deed is recorded, in the
amount of the Purchase Price and insuring the title of Purchaser in the
Property, subject only to those matters permitted by the Agreement, Escrow Agent
is then authorized and instructed to simultaneously proceed as follows:
a.    Record the Deed.
b.    Pay the disbursements as shown on the Closing Statement from the funds
deposited by Purchaser.
c.    Deliver to Purchaser the Title Policy, the recorded Deed, the Bill of
Sale, one original of the Assignment and Assumption, the Rent Roll, the
recertification of the representations and warranties, the Closing Statement and
copies of all other deposits.
d.    Deliver to Seller one original of the Assignment and Assumption, the
Closing Statement and copies of all other deposits made hereunder.
5.    In the event all escrow deposits have not been received herein, if Title
Company is not prepared to issue the Title Policy or if Escrow Agent is not able
to comply with the other instructions contained herein on or before 2:00 p.m.
(Chicago time) on the Closing Date, Escrow Agent is hereby authorized and
directed to continue to comply with this Escrow Agreement until Escrow Agent has
received a written demand from any party hereto for the return of the deposits
made hereunder by said party. Upon receipt of such demand, Escrow Agent is
hereby authorized and directed to return to the party making such demand the
deposits made by such party without notice to any other party and may return all
remaining deposits to the respective depositors thereof, except that,
notwithstanding the terms hereof, (A) joint deposits shall be destroyed, and (B)
the Earnest Money, together with interest earned thereon,

F-2

--------------------------------------------------------------------------------




shall be retained by Escrow Agent, until Escrow Agent receives a joint
instruction executed by Purchaser and Seller. Notwithstanding the foregoing, if
the Deed has been recorded, then prior to returning any deposits to Purchaser,
Escrow Agent must receive and record a quit claim deed of reconveyance
reconveying the Property to the grantor in the Deed deposited by Seller, and
Title Company must be prepared to issue an owner’s policy of title insurance in
the amount stated herein insuring the title of Seller, free and clear of acts
done or suffered by or judgments against Purchaser. Seller shall pay for the
recording of the reconveyance deeds and the title policy.
6.    Escrow Agent shall invest all funds held hereunder in such investments, or
types thereof, as shall be designated in writing by Purchaser. If Purchaser does
not designate any investments, then the funds shall be held by Escrow Agent in a
non-interest bearing account, in a financial institution which has FDIC
insurance covering up to $250,000 of such funds. Interest shall accrue to the
benefit of, and risk of loss shall be borne by, Purchaser.
7.    It is agreed that the Escrow Agent shall have no obligation or liability
hereunder except as a depositary to retain the cash that may be deposited with
it hereunder and to dispose of the same in accordance with the terms hereof. The
Escrow Agent shall be entitled to rely and act upon any written instrument
received by it from either party, and if a corporation, purporting to be
executed by an officer thereof, and if a partnership, purporting to be executed
by a general partner thereof and shall not be required to inquire into the
authority of such officer or partner or the correctness of the facts stated in
said instrument. By acceptance of this Escrow Agreement, Escrow Agent agrees to
use its best judgment and good faith in the performance of any of its
obligations and duties under this Escrow Agreement and shall incur no liability
to any person for its acts or omissions hereunder, except for those acts or
omissions which may result from its gross negligence or willful misconduct. Upon
disposition by the Escrow Agent, in accordance with the terms hereof, of the
cash deposited with the Escrow Agent hereunder, the Escrow Agent shall be fully
and finally released and discharged from any and all duties, obligations, and
liabilities hereunder.
8.    The Escrow Agent shall be reimbursed for any reasonable expenses incurred
by it hereunder, including the reasonable fees of any attorneys that it may wish
to consult in connection with the performance of its duties hereunder. Such
compensation and expenses shall be paid and reimbursed to the Escrow Agent
one-half by Purchaser and one-half by Seller.
9.    In the event of a dispute between any of the parties hereto as to their
respective rights and interests hereunder, the Escrow Agent shall be entitled to
hold any and all cash then in its possession hereunder until such dispute shall
have been resolved by the parties in dispute and the Escrow Agent shall have
been notified by instrument jointly signed by all of the parties in dispute, or
until such dispute shall have been finally adjudicated by a court of competent
jurisdiction.
10.    Any notice or other communication that any party may be required or may
desire to give hereunder shall be delivered as set forth in the Agreement.

F-3

--------------------------------------------------------------------------------




11.    The Escrow Agent hereby consents and agrees to all of the provisions
hereof, and agrees to accept, as Escrow Agent hereunder, all cash and documents
deposited hereunder, and agrees to hold and dispose of said cash and documents
deposited hereunder in accordance with the terms and provisions hereof.
12.    This Escrow Agreement and all of the provisions hereof shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns.
13.    This Escrow Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.
[Signature Page Follows]

F-4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed the day and year first above written.


SELLER:
 
1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 


By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
/s/ J. Matthew Haley
 
Name:
J. Matthew Haley
 
Title:
Managing Director
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
/s/ Edward J. Easton
 
Name:
Edward J. Easton
 
Title:
Manager
 
 
 
PURCHASER
KBS CAPITAL ADVISORS LLC
 
 
 
By:
/s/ Brian Ragsdale
Name:
Brian Ragsdale
Title:
Executive Vice President





ESCROW AGENT:
 
 
 
 
 
 
 
 
CHICAGO TITLE INSURANCE COMPANY - COMMERCIAL
 
 
 
 
 
 
By:
/s/ Karen Highfield
 
 
 
Its:
Authorized Agent
 
 
 
















F-5

--------------------------------------------------------------------------------




Schedule 1 to Escrow Agreement


APPROVAL TERMINATION NOTICE




The undersigned does hereby affirm and state that the undersigned, as Purchaser
under that certain Real Estate Purchase and Sale Agreement dated November 5,
2012, as amended and/or assigned, providing for the sale of property commonly
known as 1800 West Loop South, Houston, Texas, Purchaser has terminated the
Agreement pursuant to Section 10(a) thereof.
The undersigned hereby demands return of all earnest money deposited under the
Agreement, including interest thereon, in accordance with the Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Approval Termination
Notice on this ___ day of November, 2012.




PURCHASER
 
 
KBS CAPITAL ADVISORS LLC
 
 
By:
 
Name:
 
Title:
 




F-6

--------------------------------------------------------------------------------




EXHIBIT G-1


SPECIAL WARRANTY DEED
1800 WEST LOOP HOUSTON, LTD. (“Grantor”), for and in consideration of the sum of
Ten and No/100 Dollars ($10.00) cash and other good and valuable consideration
to it paid by _____________________________________________, a ________________
(“Grantee”), has GRANTED, BARGAINED, SOLD and CONVEYED and by these presents
does GRANT, BARGAIN, SELL AND CONVEY unto Grantee the tract of land (the “Land”)
in Harris County, Texas more fully described on Exhibit A hereto, together with
all improvements thereon and all or Grantor’s right, title and interest, if any,
in and to all easements, rights-of-way, rights and appurtenances appertaining
thereto (the “Property”).
This Special Warranty Deed is executed by Grantor and accepted by Grantee
subject to validly existing and enforceable rights, interests and estates, if
any do in fact exist, but only to the extent that the same do in fact exist, of
third parties in connection with those items set out and listed in Exhibit B
hereto (the “Encumbrances”).
GRANTOR HAS EXECUTED AND DELIVERED THIS SPECIAL WARRANTY DEED AND HAS CONVEYED
THE PROPERTY, AND GRANTEE HAS ACCEPTED THIS SPECIAL WARRANTY DEED AND HAS
PURCHASED THE PROPERTY, “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” AND WITHOUT
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, EXCEPT FOR THE
SPECIAL WARRANTY OF TITLE EXPRESSLY SET FORTH HEREIN AND THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE REAL ESTATE PURCHASE AND SALE AGREEMENT DATED
NOVEMBER 5, 2012, AS AMENDED AND/OR ASSIGNED, BETWEEN GRANTOR AND GRANTEE AND IN
THE RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES DELIVERED
CONTEMPORANEOUSLY HEREWITH BY GRANTOR TO GRANTEE PURSUANT TO SUCH REAL ESTATE
PURCHASE AND SALE AGREEMENT.
TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
forever; and Grantor does hereby bind itself and its successors and assigns to
WARRANT and FOREVER DEFEND all and singular the Property, subject to the validly
existing and enforceable rights, if any, of third parties in connection with the
Encumbrances, unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.
Address of Grantee: KBS Capital Advisors LLC 620 Newport Center Drive, Suite
1300, Newport Beach, CA 92660, Attn: Brian Ragsdale.

G-1-1

--------------------------------------------------------------------------------






WITNESS THE EXECUTION HEREOF effective as of             , 2012.




GRANTOR:
 
1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 
 
By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
 
 
Name:
 
 
Title:
Manager


G-1-2

--------------------------------------------------------------------------------






STATE OF ILLINOIS
)
SS
 
)
 
COUNTY OF COOK
)
SS

This instrument was acknowledged before me on _______________, 2012, by
___________________, a managing director of Aslan GP III, L.L.C. as the act and
deed of said entity.


 
Name:
 
Notary Public in and for
The State of Illinois
 



(Seal of Notary)
My commission expires:



STATE OF ILLINOIS
SS
 
 
 
)
 
COUNTY OF
 
)
SS

This instrument was acknowledged before me on _______________, 2012, by
___________________, a manager of ECP GP Holdings, LLC as the act and deed of
said entity.


 
Name:
 
Notary Public in and for
The State of
 



(Seal of Notary)
My commission expires:





This instrument was prepared
by and upon recording should
be returned to:
 
Drane Dreyer & Lapins Limited
200 West Madison Street
Suite 3200
Chicago, IL 60606
(312) 827-7100
Attn: Wendy Freyer


G-1-3

--------------------------------------------------------------------------------




Exhibit A to Special Warranty Deed


LEGAL DESCRIPTION


See Attached

G-1-4

--------------------------------------------------------------------------------




Exhibit B to Special Warranty Deed


Permitted Exceptions


All of those exceptions set forth in Schedule B of the title policy issued to
Grantee by the Title Company, and known as Policy No. ______________.





G-1-5

--------------------------------------------------------------------------------




EXHIBIT G-2
BILL OF SALE
1800 WEST LOOP HOUSTON, LTD. (“Seller”), in consideration of the sum of Ten and
No/100 Dollars ($10.00), in hand paid, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, does hereby sell, assign, transfer, and set over to
_______________________ (“Purchaser”), the following personal property (the
“Personal Property”) presently located on the real estate commonly known as 1800
West Loop South, Houston, Texas (the “Property”): all Seller’s fixtures attached
to the Property and furniture, appliances and equipment located at and used in
connection with the ownership, operation and maintenance thereof, including
without limitation, all heating, lighting, air conditioning, ventilating,
plumbing, electrical or other mechanical equipment and any personal property
described on Schedule 1 attached hereto.
Seller does hereby covenant with Purchaser that at the time of delivery of this
Bill of Sale, the Personal Property is free from all encumbrances made by Seller
and that Seller will warrant and defend the same against the lawful claims and
demands of all persons claiming by, through or under Seller, but against none
other. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THE
REAL ESTATE PURCHASE AND SALE AGREEMENT DATED NOVEMBER 5, 2012 BETWEEN SELLER
AND PURCHASER (AS THE SAME MAY HAVE BEEN AMENDED AND/OR ASSIGNED), SELLER HEREBY
DISCLAIMS, AND PURCHASER HEREBY WAIVES ANY AND ALL WARRANTIES OF MERCHANTABILITY
OR WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE PERSONAL
PROPERTY BEING TRANSFERRED BY THIS INSTRUMENT.
EXECUTED this      day of         , 2012.


1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 
 
By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
 
 
Name:
 
 
Title:
Manager


G-2-1

--------------------------------------------------------------------------------




Schedule 1 to Bill of Sale
PERSONAL PROPERTY
1    6 ton puller set
1    10 ton puller set
1    8” bench grinder
1    chisel & punch set (incomplete set)
3    24” pipe wrenches
20    Husky wrenches
1    3/8” Husky socket set (incomplete set)
1    1/2” Husky socket set (incomplete set)
1    4 piece Allen wrench set
1    Milwaukee hammer drill
1    Dewalt screw gun
1    Dewalt electric drill
1    Dewalt electric impact wrench
1    Porter Cable jig saw
1    Porter Cable circular saw
1    Porter Cable belt sander
1    Hitachi 1” Portable Grinder
1    Multi Pro Variable Speed
1    Dewalt ¼” sheet sander
1    Dewalt reciprocating saw
1    Rigid drain snake
1    Milwaukee portable band saw
2    Ilco key machines
1    Waterloo tool box
1    set aluminum scaffolding
1    Dayton circulating fan
1    Goodway machine
1    pallet jack
4    6’ ladders
1    engine hoist
1    Speedaire portable air compressor
1    Honda 3” pump
2    wet vacs
1    Landa gas powered pressure washer
1    Max-Vac pressure washer
1    Rigid pipe threader set
1    bench vice
1    bolt cutter
1    Johnson level
2    rubber mallets
1     Thermometer, Infrared 5YB17

G-2-2

--------------------------------------------------------------------------------




1     Voltage Detector 2NJ73
1     Voltage Detector AC 3000 AC Sensor
1    ¼ Glass cutter
  
Modem/Router - Dell Powerconnect 2816 and Cisco RV082 8-Port VPN Router


Personal Computers:


Conf Rm: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
Service Tag: 9Y449C1
Admin: Dell Optiplex 790
               Windows 7 Ultimate, 64 Bit, SP1
               Service Tag: FLLDHS1
Printer: Brother HL 5370DW
Asst Mgr: Dell Optiplex 790
               Windows 7 Ultimate, 64 Bit, SP1
               Service Tag: FLM3HS1
Prop. Mgr: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
               Service Tag: 7Y449C1
Dell E-Port Plus Laptop Dock
Chief Engr: Dell Inspiron 530
Windows XP Professional version 2002 Service Pack 3
               Service Tag: 66MJ9F1
Bldg Engr: Dell Optiplex GX620
    Windows XP Professional version 2002 Service Pack 3
    Service Tag: 5Y449C1
Parking Office: Dell Dimension DIM 2400
    Windows XP Professional version 2002 Service Pack 1
    Service Tag: 8F2BG31


Printers: HP LaserJet 6P ; Xerox Phaser 8860MFP;     Eltron P310 Card System;
Copy Room Printer: HP Officejet 6600


Parking System - Windows Server 2008 R2 Standard SP1; Dell Poweredge T310 &
T610; Connected via: Cisco Secure Router 500 & Cisco SF 300-24 Port Switch;
Printer: Dell 2350DN









G-2-3

--------------------------------------------------------------------------------




EXHIBIT G-3
ASSIGNMENT AND ASSUMPTION
For and in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand
paid, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, 1800 WEST LOOP HOUSTON, LTD. (“Assignor”) hereby
sells, transfers, conveys, assigns and sets over unto
______________________________ (“Assignee”), the following described property
(collectively, the “Assigned Property”):
(1)    All of Assignor’s right, title and interest, as lessor, in and to all
leases, tenancies and rental or occupancy agreements (collectively, the
“Leases”) to occupy all or any portion of the real estate commonly known as 1800
West Loop South, Houston, Texas (the “Property”), together with all
modifications, extensions, amendments and guarantees thereof listed on
Schedule 1 attached hereto together with all rents due, or to become due
thereunder on or after the date hereof; and
(2)    all refundable lease security deposits under the Leases (to the extent
sums are being paid to Assignee on the date hereof); and
(3)    all of Assignor’s right, title and interest in and to all those
contracts, agreements, telecommunications agreements, guarantees, warranties and
indemnities affecting the ownership, operation, management and maintenance of
the Property listed on Schedule 2 attached hereto (collectively, the
“Contracts”); and
(4)    to the extent assignable without the payment of any fee or the occurrence
of any obligation, or the execution of any documents (other than this Assignment
and Assumption) that create liability or reserve against the Assignor, all of
Assignor’s right, title and interest in and to all (i) plans, drawings,
specifications, blueprints, surveys, (ii) licenses, franchises, occupancy and
use certificates, permits, authorizations, consents, variances, waivers,
approvals and the like from any governmental or quasi-governmental entity or
instrumentality affecting the ownership, operation or maintenance of the
Property, and (iii) all intangible rights and property, including, without
limitation, the 1800westloop.com website, all rights of ownership and use of any
trade names (excluding Pearlmark or any derivation thereof) used in connection
with the Land or Improvements, including without limitation the items listed on
Schedule 3 attached hereto.
Assignor does hereby covenant with Assignee that at the time of delivery of this
Assignment and Assumption, the Leases and Contracts are free from all
encumbrances made by Assignor and that Assignor will warrant and defend the same
against the lawful claims and demands of all persons claiming by, through or
under Assignor, but against none other. Except as to the special warranty of
title and any representation and warranty expressly set forth in the

G-3-1

--------------------------------------------------------------------------------




Real Estate Purchase and Sale Agreement dated November 5, 2012 between Assignor
and Assignee (as the same may have been amended and/or assigned, the “Sale
Agreement”), the Assigned Property is conveyed “as is” and Assignor makes no
other warranty with respect thereto.
Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Leases and Contracts, or any of
them, based upon or arising out of any breach or alleged breach of the Leases
and Contracts, or any of them, by Assignor occurring or alleged to have occurred
prior to the date hereof subject to Seller’s Maximum Liability as set forth in
the Sale Agreement.
EXECUTED this ___ day of ____________, 2012.






ASSIGNOR:
 
1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 
 
By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
 
 
Name:
 
 
Title:
Manager




G-3-2

--------------------------------------------------------------------------------




ACCEPTANCE




Assignee hereby accepts the foregoing assignment as of the date hereof and as of
such date hereby assumes the performance of all the terms, covenants and
conditions of the Assigned Property, including without limitation the obligation
to return the refundable lease security deposits under the Leases to the extent
the same are received as a credit at Closing, with respect to the period from
and after the date hereof.
Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Leases and Contracts, or any of
them, based upon or arising out of any breach or alleged breach of the Leases
and Contracts, or any of them, occurring or alleged to have occurred on or after
the date hereof.


Date: _______________, 2012






ASSIGNEE:
 
 
 
By:
 
Name:
 
Title:
 
 
 




G-3-3

--------------------------------------------------------------------------------




Schedule 1 to Assignment and Assumption
RENT ROLL
See Attached

G-3-4

--------------------------------------------------------------------------------




Schedule 2 to Assignment and Assumption


CONTRACTS AND TELECOMMUNICATIONS AGREEMENTS


[NEED TO WORK IN CONSTRUCTION CONTRACTS FROM EXHIBIT H]


Captivate Elevator Agreement


Registration and Commission Agreement dated August 3, 2012 regarding Quanex
Building Products Corporation between Seller and Fritsche Anderson Realty
Partners LLC.
Registration and Commission Agreement dated August 6, 2012 regarding Sound
Financial Solutions LP between Seller and Partners Commercial Realty, L.P. dba
NAI Houston.
SERVICE
VENDOR
CONTRACT TERMS
 
 
 
Electricity
Suez Energy Resources
 
 
1990 Post Oak, Suite 1900
Houston, TX 77056
Expiration: 4/30/2013
$.05564 + tax & surcharges
 
Emergency Communication
Kings III
 
 
751 Canyon Drive, Suite 100
Coppell, Texas 75019
1-800-354-6473
(972)-745-3682 (Fax)
Month to Month
$418.36/mo or $1,255.10/qtr
 
Exterior Landscape
Western Horticultural Services
 
 
John J. Catapano   
P.O. Box 841905
Houston, Texas 77284
(713)-849-2045
(713)-937-3375 (Fax)
Month to Month
$1,488.44/mo
 
Garage Management
Standard Parking
 
 
Leo Demers 
1800 West Loop South, Suite 875
Houston, TX 77027
(713)-850-8350
 (713)-850-1855 (Fax)
Month to Month
$per agreement
 
 
 
Interior Landscape
Ambius
 
 
6205 Skyline Drive
Houston, TX 77057
Month to Month
$971.39/mo
 
(713)-783-4500
(713)-783-2911 (Fax)
 
 
 
 


G-3-5

--------------------------------------------------------------------------------




 
 
 
Janitorial Services
ISS Facility Services
 
 
Jim Roll, General Manager
6137 Westview Dr.
Houston, TX 77055
(713)-956-2277 (Direct)
(713)-956-2851 (Fax)
Month to Month
$.072 per cleanable sf + tax
 
Pest Control
Environmental Coalition
 
 
Dan Porter
P.O. Box 1568
Stafford, TX 77497
(281)-438-1500
(281)-438-1501 (Fax)
Month to Month
$186.43/mo.
 
Postage Machine
Pitney Bowes
 
 
1813 N. Atlantic St. Floor 3
Spokane, WA 99201
1-800-732-7222
1-866-268-4156 (Fax)
Expiration: 3/20/2013
$556.00/qtr
 
Recycling Services
GreenStar/Vista Fibers
 
 
1200 Brittmoore
Houston, TX 77043
(713)-461-9933
Expiration: 7/28/13
$pay us
 
Security
ABM Security
 
 
John Flores, Branch Manager
7324 Southwest Freeway
Houston, TX 77092
(713)-556-5428
Month to Month
$15,581.42/varies
 
 
 
Trash
OP Enterprise
Don Blanz
PO Box 218684
Houston, TX 77218
713 492 2231
713 492 9750 fax
Month to Month
$1,131.69/mo
 
Water Treatment
Aquatrol Chemical
 
 
8401 Cheswick Drive
Houston, TX 77037
Month to Month
$443.83/mo
 
 
 
 
PipeMaster
 
 
Matthew Mueller
11718 Pecan Creek Dr.
Houston, TX 77043
Month to Month
$250/mo
 
Window Washing
Martin’s Window Washing
 


G-3-6

--------------------------------------------------------------------------------




 
Dana Taylor, Executive Vice President
11209 Todd
Houston, TX 77055
(713)-956-0112
(713)-715-7035
Service to Service
$5,011/ exterior only








G-3-7

--------------------------------------------------------------------------------




Schedule 3 to Assignment and Assumption


LICENSES


ISSUER
PERMIT NAME
NUMBER
ISSUE DATE
EXPIRATION DATE
City of Houston
Alarm Permit
HFD09010672
 
02/04/2013
City of Houston
Annual Electrical Maintenance Permit
09091933/5201854
 
09/30/2013
City of Houston
Annual Elevator Operating Permit
49000579/5031822
 
1st Quarter of 2013
City of Houston
Elevator Operating Permit
1748
01/24/1986
 
City of Houston
Fire Prevention Permit
(K1 – Key/Fire Boxes)
04113272/4988429
 
12/06/2012
City of Houston
Fire Prevention Permit
(f7 – FC STRG&USE GE)
06005011/4988430
 
12/06/2012
City of Houston
Sign Operating Permit
00149603
07/31/2012
07/31/2013
City of Houston
Sign Operating Permit (Leasing Data)
11077337
 
08/31/2013
City of Houston
Traffic Control Permit
TC – 577
 
08/07/2013



Certificates of Occupancy:
1st Floor
 
Lobby Area Remodel
8/27/04
 
100
Third Coast Bank
5/5/12
 
120
Kyle Drake
7/21/11
 
160
Skyline Deli
7/21/11
2nd Floor
 
Corridor & ADA restroom remodel
12/12/07
 
200
DRG & E
12/19/07
 
250
IIE
4/13/09
3rd Floor
 
ADA restroom remodel
4/14/05
 
300
DHS / GSA
11/21/08
 
340
Metromedia/AboveNet
9/1/00
4th Floor
400
BlueCross BlueShield of Texas
8/3/15
 
440
VACANT
11/14/03
 
450
VACANT
2/14/07
 
470
(Arnel) Wizig Jewelers
10/15/86
 
475
American Petroleum Institute
6/6/12
 
485
VACANT
8/10/89
 
490
It’s Just Lunch
7/21/11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


G-3-8

--------------------------------------------------------------------------------




5th Floor
500
BlueCross BlueShield of Texas
8/3/12
6th Floor
 
ADA restroom remodel
1/07/09
 
600
BlueCross BlueShield of Texas
8/3/12
7th Floor
 
ADA restroom remodel
12/11/07
 
 
Precash Data Center
10/3/03
 
700
VACANT
7/16/07
 
725
VACANT
6/25/99
8th Floor
800
Pierpont Communications
1/23/97 & 4/15/05
 
850
EXP
12/6/11
 
875
Transwestern
9/29/12
 
888
VACANT
6/26/92
9th Floor
 
ADA restroom remodel
11/21/06
 
900
Project Consulting
7/24/06 & 7/07/08
10th Floor
1000
Knowledge Reservoir
11/05/08
 
1050
Professional Alternatives
01/14/99 & 6/2/11
11th Floor
1100
Continental Energy
1/27/09
 
1115
VACANT
6/11/11
 
1150
Colonial Life
8/6/08
12th Floor
 
ADA Restroom Remodel
12/11/07
 
1200
Nynas
10/10/07 & 4/8/09
 
1250
DISYS
1/5/12
13th Floor
1300
Sueba
1/4/96
 
1325
Oasis Bank
8/1/07
14th Floor
 
ADA restroom remodel
1/25/05
 
1400
PreCash
1/4/05
15th Floor
1500
PreCash
2/9/06
16th Floor
 
ADA restroom remodel
11/30/06
 
1600
Texas American Title
10/02/02
 
1650
Sparrowhawk
1/3/12
 
1660
HTX Capital
7/28/06 & 4/8/09
 
1690
Anglo-Suisse
9/1/11
17th Floor
 
ADA restroom remodel
9/24/03
 
1700
Neste
6/07/01
 
1750
Neel Hooper & Banes
03/31/03
 
1760
Neste Oil
7/10/07
 
1780
Atterro/ProStaff
9/1/11
 
1790
Legacy Asset Management
2/8/90
18th Floor
1800
Kentz USA
12/30/11
 
1810
Petroleum Pipe
5/3/04
 
1850
Klass Time
7/28/06
 
1860
Henry S. Miller
6/29/06
 
1875
Holthouse Interests
4/7/04
19th Floor
 
ADA restroom remodel
10/26/06
 
1980
Houston Asset Management
7/18/95 & 8/8/97 & 4/8/09 4/14/11 & 8/8/12


G-3-9

--------------------------------------------------------------------------------




20th Floor
2000
FKM
1/22/09 & 6/2/11
21st Floor
2100
FKM
1/22/09 & 6/2/11
 
 
Parking Garage
12/5/91
 
 
Parking Garage Remodel
7/8/09 & 1/4/10










G-3-10

--------------------------------------------------------------------------------




EXHIBIT H
Disclosure of Lease Matters
1.    Seller’s Lease Obligations:


Health Care Service Corp (“HCSC”): Pursuant to its Lease, HCSC is entitled to a
$1,687,490 TI allowance none of which has been paid out as of the Date of
Agreement. Tenant is responsible for any TI costs above such amount. Any unused
TI amount up to $96,428 may be applied to phone and cabling. In the event that
Tenant does not submit to Landlord a written request for payment of the entire
TI amount (together with all of the documents required for such payment) by
12/31/2012, any undisbursed portion of the TI shall accrue to the sole benefit
of Seller. Tenant is performing such TI work with its own contractor. Full
leasing commissions in the amount of $183,695.34 and $367,390.68 have been paid
to Transwestern and Jones Lang LaSalle, respectively. At Closing, Seller shall
give Purchaser a credit for any remaining unpaid amounts of the TI allowance and
Purchaser shall assume any Contracts and obligations relating to the foregoing.
Alternatively, at Closing, at Seller’s option, Seller shall escrow any remaining
unpaid amounts of the TI allowance pending completion of such work.


Drilling Info: Pursuant to its Lease, Drilling Info is entitled to a $70,000 TI
allowance. Seller provided the build-out on a turnkey basis and Drilling Info
has taken occupancy. Seller entered into an agreement with J. Stone Construction
for such TI work which work has been completed and $6,662.25 remains to be paid
to J. Stone Construction which amount will be paid before Closing. Leasing
commissions in the amount of $16,616.45 and $33,232.91 have been paid to
Transwestern and Transwestern, respectively, and $16,616.45 and $33,232.91 are
due since tenant is in occupancy and will be paid upon receipt of final
commission invoices. At Closing, Seller shall give Purchaser a credit for any
remaining unpaid amounts of the leasing commissions and Purchaser shall assume
all Contracts and obligations relating to the foregoing.


Pierpont: Pursuant to its Lease, Pierpont is entitled to a $78,260 TI allowance.
Tenant is responsible for any TI costs above such amount. Any unused TI amount
up to $31,304 may be applied to free rent and any unused TI amounts in excess
thereof shall be the sole property of Seller. Seller has entered into an
agreement with J. Stone Construction for such TI work which work has been
completed and $4,242.51 remains to be paid to J. Stone Construction which
amount, in addition to $1,060.63 for Construction Management Fees to
Transwestern, will be paid before Closing. Tenant exercised their option to
apply up to $31,304 of the remaining TI against their rent. All other remaining
TI shall be the sole property of Landlord.. Full leasing commissions in the
amount of $25,704.76 and $51,409.52 have been paid to Transwestern and Colliers
Appelt Womack, respectively. At Closing, Seller shall give Purchaser a credit
for any remaining unpaid amounts of the TI allowance and Purchaser shall assume
all Contracts and obligations relating to the foregoing.


Professional Alternatives: Pursuant to its Lease, Professional Alternatives is
entitled to a $19,260 TI allowance none of which has been paid out as of the
Date of Agreement. Tenant is responsible for any TI costs above such amount. Any
unused TI amount remaining on 4/30/13 is forfeited. Seller has not yet signed
any Contract for such work for the premises. Full leasing

H-1

--------------------------------------------------------------------------------




commissions in the amount of $11,984 and $23,968 have been paid to Transwestern
and Dapar, Inc., respectively. At Closing, Seller shall give Purchaser a credit
for any remaining unpaid amounts of the TI allowance and Purchaser shall assume
all Contracts and obligations relating to the foregoing. Alternatively, at
Closing, at Seller’s option, Seller shall escrow any remaining unpaid amounts of
the TI allowance pending completion of such work.
Italy America: Pursuant to its Lease, Italy America is entitled to a $12,110 TI
allowance none of which has been paid out as of the Date of Agreement. Any
unused TI amount is forfeited. Seller is providing the build-out on a turnkey
basis and has not yet signed any Contract for such work for the premises. Full
leasing commissions in the amount of $4,584.50 and $9,169 have been paid to
Transwestern and Newmark Knight Frank, respectively. At Closing, Seller shall
give Purchaser a credit for any remaining unpaid amounts of the TI allowance and
Purchaser shall assume all Contracts and obligations relating to the foregoing.
Alternatively, at Closing, at Seller’s option, Seller shall escrow any remaining
unpaid amounts of the TI allowance pending completion of such work.
NA Interpipe: Pursuant to its Lease, NA Interpipe is entitled to a $61,165.44 TI
allowance. Tenant is responsible for any TI costs above such amount. Any unused
TI amount up to $13,776 may be applied to telephone and data cabling and/or
out-of-pocket move related expenses. Any TI remaining after 5/31/2013 shall be
the sole property of Seller. Seller has entered into an agreement with Burton
Construction for such TI work pursuant to which approximately $59,595 remains
unpaid as of the Date of Agreement. Full leasing commissions in the amount of
$17,013.36 and $34,026.72 have been paid to Transwestern and Cushman &
Wakefield, respectively. At Closing, Seller shall give Purchaser a credit for
any remaining unpaid amounts of the TI allowance and Purchaser shall assume all
Contracts and obligations relating to the foregoing. Alternatively, at Closing,
at Seller’s option, Seller shall escrow any remaining unpaid amounts of the TI
allowance pending completion of such work.
Quanex: Pursuant to its Lease, Quanex is entitled to a $812,680 TI allowance
none of which has been paid out as of the Date of Agreement. Tenant is
responsible for any TI costs above such amount. Any unused TI amount up to
$162,536 may be applied to telephone and data cabling costs, out-of-pocket move
related expenses and/or third-party construction management fees. Any TI
remaining 12 months from Commencement of the Lease, which is scheduled to
commence on 4/6/2013, shall be the sole property of Seller. Tenant is performing
such TI work with its own contractor. Leasing commissions in the amount of
$56,650.57and $113,301.14 have been paid to Transwestern and Fritsche Anderson
Realty, respectively, and $56,650.57 and $113,301.14 will be due to such
respective brokers upon tenant taking occupancy. At Closing, Seller shall give
Purchaser a credit for any remaining unpaid amounts of the TI allowance and
leasing commissions and Purchaser shall assume all Contracts and obligations
relating to the foregoing. Alternatively, at Closing, at Seller’s option, Seller
shall escrow any remaining unpaid amounts of the TI allowance and leasing
commissions pending completion of such work.
Sound Energy/HXT Capital Management: Pursuant to its Lease, Sound Energy/HXT
Capital Management is entitled to a $27,027 TI allowance. Tenant is responsible
for any TI costs above such amount. Any unused TI amount up to $11,583 may be
applied to free rent. Seller has entered into an agreement with Commercial
Tenant Construction for such TI work of which

H-2

--------------------------------------------------------------------------------




approximately $4,047 remains unpaid as of the Date of Agreement. Full leasing
commissions in the amount of $10,241.30 and $20,482.61 have been paid to
Transwestern and Jones Lang LaSalle, respectively. At Closing, Seller shall give
Purchaser a credit for any remaining unpaid amounts of the TI allowance and
Purchaser shall assume all Contracts and obligations relating to the foregoing.
Neste: Pursuant to its Lease, Neste is entitled to a $44,312 TI allowance none
of which has been paid out as of the Date of Agreement. Tenant is responsible
for any TI costs above such amount. Any unused TI amount up to $11,078 may be
applied to architectural costs, moving costs incurred in connection with
vacating the Reduction Space per the Lease or, upon written request from Neste,
applied as a rent credit but forfeited after 10/1/13. Seller has not yet signed
any Contract for such work for the premises. Full leasing commissions in the
amount of $14,096.70 and $28,193.51 have been paid to Transwestern and Jones
Lang LaSalle, respectively. At Closing, Seller shall give Purchaser a credit for
any remaining unpaid amounts of the TI allowance and Purchaser shall assume all
Contracts and obligations relating to the foregoing. Alternatively, at Closing,
at Seller’s option, Seller shall escrow any remaining unpaid amounts of the TI
allowance pending completion of such work.
Sound Financial: Pursuant to its Lease, Sound Financial is entitled to a
$188,140 TI allowance none of which has been paid out as of the Date of
Agreement. Tenant is responsible for any TI costs above such amount. Any unused
TI amount up to $16,360 may be applied to telephone and data cabling and/or
out-of-pocket move related expenses. Any TI remaining 6 months from Commencement
of the Lease, which is scheduled to commence on 11/1/2012, shall be the sole
property of Seller. Seller has entered into an agreement with Trademark
Construction for such TI work. Leasing commissions in the amount of $13,619.70
and $27,239.40 have been paid to Transwestern and NAI Partners, respectively,
and $13,619.70 and $27,239.40 will be due to such respective brokers upon tenant
taking occupancy. At Closing, Seller shall give Purchaser a credit for any
remaining unpaid amounts of the TI allowance and leasing commissions and
Purchaser shall assume all Contracts and obligations relating to the foregoing.
Alternatively, at Closing, at Seller’s option, Seller shall escrow any remaining
unpaid amounts of the TI allowance and leasing commissions pending completion of
such work
Investment Marketing: Pursuant to its Lease, Investment Marketing is entitled to
a $14,142 TI allowance of which approximately $1,412 remains unpaid as of the
Date of Agreement. Tenant is responsible for any TI costs above such amount. Any
unused TI amount is forfeited on 11/1/12.  Tenant is performing such TI work
with its own contractor. Leasing commissions in the amount of $4,692.60 have
been paid to Transwestern and $8,035.20 will be due Transwestern upon tenant
taking occupancy. At Closing, Seller shall give Purchaser a credit for any
remaining unpaid and unforfeited amounts of the TI allowance and leasing
commissions and Purchaser shall assume all Contracts and obligations relating to
the foregoing.
2.    Purchaser’s Lease Obligations:


Kyle N. Drake, LLC: Pursuant to its Lease, Kyle N. Drake, LLC’s current term
expires December 31, 2012, however, such tenant has requested that Seller extend
the term of such Lease for an additional year, through December 31, 2013 on an
“as is” basis at a base rent of

H-3

--------------------------------------------------------------------------------




$2,118 per month plus tenant’s share of excess basic costs and taxes in
accordance with the Lease and continuing to include three unreserved parking
spaces at $45 per month per parking space plus taxes. Leasing commissions to
Transwestern will be due in connection with the extension. The proposed terms
are set forth in the attached draft Third Amendment to Lease attached hereto as
part of this Exhibit H. Notwithstanding anything to the contrary set forth in
the Agreement and regardless of when the Third Amendment to Lease or other
documents evidencing the foregoing extension are executed, Purchaser
acknowledges and agrees that it (and not Seller) shall be responsible for all
costs and leasing commissions relating thereto in the event the Closing occurs.
At Closing, Purchaser shall assume all Lease amendments and obligations relating
to the foregoing and shall give Seller a credit for any such amounts previously
paid by Seller.
Steve Shaper: Steve Shaper is presently a licensee of certain space at the
Property, however, he has requested that his license arrangement be converted to
a 39 month lease commencing December 1, 2012 on the terms generally outlined in
the lease draft attached hereto as part of this Exhibit H. Leasing commissions
to Transwestern will be due in connection with such lease. Notwithstanding
anything to the contrary set forth in the Agreement and regardless of when a
definitive lease or other documents evidencing the foregoing tenancy are
executed, Purchaser acknowledges and agrees that it (and not Seller) shall be
responsible for all costs and leasing commissions relating thereto in the event
the Closing occurs. At Closing, Purchaser shall assume all Lease documentation,
Contracts and obligations relating to the foregoing and shall give Seller a
credit for any such amounts previously paid by Seller.
Knowledge Reservoir: Pursuant to its Lease, Knowledge Reservoir’s current term
expires January 31, 2013, however, such tenant has requested that Seller extend
the term of such Lease for an additional 62 months, through March 31, 2018 on
the terms generally outlined in the leasing approval summary attached hereto as
part of this Exhibit H. Leasing commissions to Transwestern and Knowledge
Reservoir’s leasing broker will be due in connection with the extension.
Notwithstanding anything to the contrary set forth in the Agreement and
regardless of when a definitive lease, extension or other documents evidencing
the foregoing extension are executed, Purchaser acknowledges and agrees that it
(and not Seller) shall be responsible for all costs and leasing commissions
relating thereto in the event the Closing occurs. At Closing, Purchaser shall
assume all Lease documentation, Contracts and obligations relating to the
foregoing and shall give Seller a credit for any such amounts previously paid by
Seller.
Digital Intelligence Systems: Pursuant to its Lease of Suite 1250 at the
Property, Digital Intelligence Systems has a right of first refusal to expand
into Suite 1260 which right of first refusal Digital Intelligence Systems has
duly exercised on the terms generally outlined in the _____________________
attached hereto as part of this Exhibit H. Leasing commissions to Transwestern
and Digital Intelligence Systems’ leasing broker will be due in connection with
the expansion. Notwithstanding anything to the contrary set forth in the
Agreement and regardless of when a definitive lease, expansion agreement or
other documents evidencing the foregoing right of first refusal and expansion
are executed, Purchaser acknowledges and agrees that it (and not Seller) shall
be responsible for all costs and leasing commissions relating thereto in the
event the Closing occurs. At Closing, Purchaser shall assume all Lease and other
documentation,

H-4

--------------------------------------------------------------------------------




Contracts and obligations relating to the foregoing and shall give Seller a
credit for any such amounts previously paid by Seller.
BE Oil & Gas: BE Oil & Gas or an affiliate thereof desires to lease Suite 1115
at the Property for a 38 month term with 2 month’s free rent commencing on or
about November 1, 2012 on an “as is” basis at a rent of $18.50 - $19.00 - $19.50
psf NNN and a security deposit of $2,888.95. Leasing commissions to Transwestern
and tenant’s leasing broker, if any, will be due in connection with the
extension. Notwithstanding anything to the contrary set forth in the Agreement
and regardless of when a lease or other documents evidencing the foregoing
tenancy are executed, Purchaser acknowledges and agrees that it (and not Seller)
shall be responsible for all costs and leasing commissions relating thereto in
the event the Closing occurs. At Closing, Purchaser shall assume all lease
documents, Contracts and obligations relating to the foregoing and shall give
Seller a credit for any such amounts previously paid by Seller.
Purchaser expressly acknowledges and agrees that Seller has made no assurances
that any of the foregoing transactions will be consummated prior to Closing or
at any time thereafter. The failure of any of the foregoing to occur shall not
give rise to a default by Seller under the Agreement nor shall any of them be a
condition to Purchaser’s obligation to close on the sale of the Property.
See also Exhibit D.



H-5

--------------------------------------------------------------------------------




EXHIBIT I
Telecommunications Licenses, Riser
Management Agreements and Rooftop
Contracts To Be Assumed by Purchaser
Captivate Elevator Agreement





I-1

--------------------------------------------------------------------------------




EXHIBIT J


ESTOPPEL CERTIFICATE


The undersigned ________________________________________________________
(“Tenant”) represents and certifies to 1800 West Loop Houston, Ltd. (“Landlord”)
and KBS Capital Advisors LLC and its successors and assigns (“Buyer”) that as of
November ____, 2012 (the “Effective Date”):
1.
Tenant leased approximately ____________ square feet commonly known as Suite
____ (the “Premises”) located at 1800 West Loop South, Houston, Texas (the
“Property”), pursuant to a lease currently with Landlord and dated
______________________, which has not been modified or amended, either verbally
or in writing, except as follows:
______________________________________________________________________________________________________________________________________________________________________________________________.
There are not any other agreements, oral or written, between Landlord and
Tenant. The original lease and the modifications or amendments listed above, if
any, are collectively referred to as the “Lease.” A true, complete and accurate
copy of the Lease and any guarantees thereof, are attached hereto as Exhibit A.

2.
The Lease is in full force, and Tenant has accepted and, subject to Section 12
below, is in possession of the Premises. [Modify per Exhibit H]

3.
The term of the Lease commenced on ____________________, _____, and shall expire
by its terms on __________________________, 20____, unless sooner terminated,
subject to any rights of Tenant to extend the term as expressly set forth in the
Lease.

4.
The amount of the monthly base rent is $__________________. All rent has been
paid through ________________, 2012. There are no applicable abatements on rent
or other charges now or hereafter existing except as expressly set forth in the
Lease.

5.
Tenant’s prorata share of the entire property in which the Premises are located,
for purposes of allocating operating expenses and real estate taxes is ____%.
Tenant is obligated to pay its prorata share of (Choose One/Strike Others):

Increases over base year 20____.
Increases over a stipulated amount per square foot ____/sf.
All operating expenses and real estate taxes (net lease).
6.
Pursuant to the Lease, Tenant is entitled to _______ reserved parking spaces at
a per space charge of $____________ per month and ________ unreserved parking
spaces at a per space charge of $____________ per month at the Property.
Notwithstanding the foregoing, parking charges are abated through
_____________________.

7.
Except as expressly set forth in the Lease, Tenant has no: (i) option or right
to extend the term of the Lease; (ii) right to expand the Premises; (iii) right
of first refusal with respect


J-1

--------------------------------------------------------------------------------




to leasing other parts of the Property; or (iv) right to terminate the Lease
(apart from any termination right arising out of defaults or damage to or
condemnation of the Premises or the Property). Tenant has no right of first
refusal or option to purchase the Premises or the Property.
8.
To Tenant’s knowledge, neither Landlord nor Tenant is in default in the
performance of any covenant, agreement or condition contained in the Lease, and
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time, or both, would constitute a default by any party under the
Lease.

9.
All improvements, equipment, trade fixtures and any other items to be
constructed or furnished by or at the expense of Landlord for the Premises have
been completed or supplied to the satisfaction of the Tenant in accordance with
the terms of the Lease, and all contributions by Landlord to Tenant on account
thereof have been received by Tenant except:____________________. [Modify per
Exhibit H]

10.
Landlord is holding, as security for the performance of Tenant’s obligations
under the Lease, the amount of $____________________ [in cash] [in the form of a
letter credit]. No amounts of monthly base rent payable under the Lease have
been prepaid except through the end of the current calendar month, and no other
charges payable under the Lease have been prepaid for any period, other than
estimated payments of operating expenses and taxes.

11.
There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant which has not previously been discharged
or withdrawn.

12.
Tenant has not assigned its interest in the Lease nor has Tenant sublet any
portion of the Premises.

Tenant understands that Buyer may purchase the Property and that such purchase
will be in material reliance on this Estoppel Certificate. Tenant further
understands and acknowledges that a capital source or lender of Buyer may rely
on this Estoppel Certificate as a material condition to the funding of a loan
for the purchase or refinancing of such loan, and this Estoppel Certificate
shall inure to the benefit of such capital source and/or lender and their
respective successors and assigns.
Tenant:
 
 
 
 
By:
 
Name:
 
Title:
 




J-2

--------------------------------------------------------------------------------




Exhibit A
Lease, as amended, and Guaranty, if any
See Attached

J-3

--------------------------------------------------------------------------------




Exhibit 10.23
EXHIBIT K
RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES
The undersigned hereby certifies to ______________________________ (“Purchaser”)
that each of the representations and warranties made in Section 8 of that
certain Real Estate Purchase and Sale Agreement dated November 5, 2012, as
amended and/or assigned, by and between the undersigned and Purchaser is true,
correct and complete in all material respects as of the date hereof except
___________________________________________________________________________________________________________________________________________________________.
Dated: ________________, 2012
1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 
 
By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
 
 
Name:
 
 
Title:
Manager




K-1

--------------------------------------------------------------------------------




EXHIBIT L
FORM OF TENANT NOTIFICATION LETTER
_____________, 2012
To the Tenants of 1800 West Loop South, Houston, Texas
Re:    NOTICE OF SALE
Ladies and Gentlemen:
This notice is delivered to advise you that as of the date hereof the
above-referenced property was sold and conveyed by 1800 WEST LOOP HOUSTON, LTD.
to _______________________ (the “Purchaser”) and that, in connection with the
sale, your lease and the security deposit thereunder were assigned to the
Purchaser. Accordingly, you are hereby authorized and directed to make all
future payments under the lease to Purchaser at the following address:
 
 
 

All notices and other communications to the landlord under or in connection with
your lease should be made to the Purchaser at the following address:
 
 
 

Furthermore, please notify the insurance carrier(s) providing insurance required
under your lease of the foregoing and have the Purchaser as well as ____________
[Purchaser’s Property Manager] added as additional insureds.

L-1

--------------------------------------------------------------------------------




If you have any questions regarding any of this information, please contact
___________________________ at ________________________.
Very truly yours,
1800 WEST LOOP HOUTSON, LTD
 
 
 
By:
1800 GP Holdings, LLC, its general
 
partner
 
 
 
 
By:
Aslan Realty Partners III, L.L.C., a
 
member
 
 
 
 
By:
Aslan GP III, L.L.C., its manager
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
ECP GP Holdings, LLC, a member
 
 
 
 
By:
 
 
Name:
 
 
Title:
Manager
 
 
 
Insert purchaser signature block




L-2

--------------------------------------------------------------------------------




EXHIBIT M
PURCHASER’S 3-14 AUDIT DOCUMENTS AND QUESTIONS
Background Questions:
Basis of Accounting :  Cash,  Tax, Accrual, Historical GAAP ?  Historical GAAP
preferred
Have property f/s been audited?
Have audits been performed for the last 3 years?
If audited by what firm?
General
Property operating statements for the last three full calendar years and for the
current year to date. 
Trial balances at end of the last three full calendar years and as of the
current date
General ledger for the last three full calendar years and for the current year
to date
Revenues
Access to the following for all revenues for the last three full calendar years
and for the current year to date –
Lease agreements
Rent rolls
Billing invoices
Bank statements
Bank reconciliations
Access to the following for certain revenues, if applicable, for the last three
full calendar years and for the current year to date –
Schedule of parking revenues and related support (agreements, copy of receipts,
etc.)
Schedule of interest income and related support (confirmations, bank statements,
etc.)
Expenses
Access to the following for all expenses for the last three full calendar years
and for the current year to date –
Invoices
Check copies
Bank statements
Bank reconciliations


Access to the following for all certain expenses, if applicable, for the last
three full calendar years and for the current year to date –
Property tax bills
Insurance statements
Insurance policies
Management fee agreement

M-1

--------------------------------------------------------------------------------




Management fee calculation
Agreements with contractors
Reimbursable Expenses
Access to the following for the last three full calendar years and for the
current year to date-
CAM calculation
Rent rolls
Other Supporting Schedules (if applicable)
Straight lining of rent support for the last three full calendar years and for
the current year to date





M-2

--------------------------------------------------------------------------------




SCHEDULE 8
DISCLOSURE
I.    Section 8(a)(ii)
None
II.    Section 8(a)(vi)
None


